Exhibit 10.1

 

 

EXCHANGE AND PURCHASE AGREEMENT

 

This EXCHANGE AND PURCHASE AGREEMENT (this “Agreement”) is dated as of January
10, 2020 by and among Gevo, Inc., a Delaware corporation (the “Company”), the
guarantors party hereto (the “Guarantors,” and together with the Company, the
“Company Parties”), the holders named in Schedule I hereto (the “Holders”) of
the Company’s 12.0% Convertible Senior Secured Notes due 2020 (the “Existing
Notes”) which were issued under that certain Indenture dated as of June 20,
2017, by and among the Company, Wilmington Savings Fund Society, FSB, as trustee
and as collateral trustee (the “Existing Indenture Trustee”), and the Guarantors
(as supplemented and in effect on the date hereof and as may be further amended
or supplemented from time to time, the “Existing Indenture”), and Whitebox
Advisors LLC, in its capacity as representative of the Holders under this
Agreement (the “Representative”).

 

RECITALS

 

WHEREAS, as of the date hereof, the Company has issued and outstanding
$14,052,869.00 aggregate principal amount of the Existing Notes, all of which
are beneficially owned by the Holders;

 

WHEREAS, the Company and the Holders desire to effect an exchange (the
“Exchange”) of all of the issued and outstanding Existing Notes for
$14,381,706.00 aggregate principal amount (of which $281,994.00 consists of
original issue discount (OID)) of the Company’s new 12% Convertible Senior
Secured Notes due 2020/2021 (the “New Notes”) issued pursuant to the terms and
conditions of this Agreement and the provisions of a new indenture entered into
by and among the Company, Wilmington Savings Fund Society, FSB, as trustee and
as collateral trustee (including any successor trustee and collateral trustee,
the “New Indenture Trustee”), and the Guarantors in the form set forth as
Exhibit A hereto, with such changes as are acceptable to the Representative
acting on behalf of the Holders (as amended or supplemented from time to time in
compliance with the provisions thereof, the “New Indenture”);

 

WHEREAS, the payment by the Company of all amounts due in respect of the New
Notes and the performance of the Company’s payment obligations under the New
Indenture and the New Notes will be guaranteed by the Guarantors; and

 

WHEREAS, the parties hereto desire to enter into this Agreement to set forth the
rights and obligations of the parties in connection with such exchange and to
provide certain other rights and obligations.

 

NOW, THEREFORE, in consideration of these premises and the mutual agreements,
covenants and provisions herein contained, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto, intending to be legally bound, agree as follows:

 

 

ARTICLE I
THE EXCHANGE; ADDITIONAL PURCHASES

 

Section 1.1     Exchange of Existing Notes for New Notes.      Subject to, and
upon the terms and conditions set forth in this Agreement, each Holder hereby
agrees, severally and not jointly, to exchange at the Exchange Closing (as
defined below) the principal amount of the Existing Notes held by such Holder,
as set forth opposite such Holder’s name on Schedule I hereto, for the principal
amount of New Notes as set forth opposite such Holder’s name on Schedule I
hereto plus an amount in cash equal to the accrued and unpaid interest (other
than interest paid in kind (PIK)) on the Existing Notes from the most recent
interest payment date to and including the Exchange Date, it being understood
that such PIK, plus OID in the amount of 2.0% thereof, to the extent not
otherwise included in Schedule I, shall be included in the original principal
amount of the New Notes. Upon receipt of the full amount of consideration for
the exchange of the Existing Notes for the New Notes, all then outstanding
principal amounts of such Existing Notes shall be deemed satisfied and such
Existing Notes shall be cancelled. At the Exchange Closing, the Existing Notes
shall be delivered to the Existing Indenture Trustee for cancellation and shall
cease to accrue interest.

 

Section 1.2     Withholding.     The principal amount of New Notes deliverable
by the Company pursuant to the Exchange and all amounts payable by the Company
in cash or otherwise pursuant to the Exchange shall be free and clear of any
withholdings or deductions for Taxes.

 

Section 1.3     Additional Purchases. The Company hereby grants to the Holders
an option to purchase up to an aggregate principal amount of $7,140,000
additional New Notes (the “Option Notes,” and collectively with the New Notes,
the “Notes”), at a purchase price equal to the aggregate principal amount of the
amount paid for the Option Notes purchased plus OID equal to 2.0% of the amount
so paid (the “Option Purchase Price”), and having (other than with respect to
the issue date and restrictions on transfer relating to compliance with
applicable securities law) identical terms to the New Notes issued pursuant to
the Exchange, all in the manner and amount set forth in a written notice (the
“Option Notice”) by the Representative, acting on behalf of the Holders, in
whole or in part, on one or more occasions, at any time prior to the expiration
of the Option Period (as defined in Section 7.14). The Option Notice shall
include an allocation of such exercise among the Holders. Notwithstanding the
foregoing, the Representative, acting at the direction of the Holders, may
assign the Holders’ right under this Section 1.3 to any Affiliate of the
Representative if such assignment shall be set forth in the applicable Option
Notice and such party pays the applicable Option Purchase Price to the Company
and executes the Joinder Agreement attached hereto.

 

ARTICLE II
CLOSING OF THE EXCHANGE AND ADDITIONAL PURCHASES

 

Section 2.1     Delivery and Payment.     

 

(a)     The closing of the Exchange (the “Exchange Closing”) has taken place on
the date hereof (the “Exchange Date”) at the offices of Brown Rudnick LLP, One
Financial Center, Boston, Massachusetts following the satisfaction (or, to the
extent permitted, the waiver) of the conditions set forth in Section 2.2. At the
Exchange Closing, delivery of the New Notes is being made against the exchange
and cancellation (as set forth in Section 1.1 herein) of the Exchange Notes held
by each Holder. For the avoidance of doubt, all Existing Notes shall be
cancelled upon the Exchange Closing.

 

(b)     Each time that the option to purchase Option Notes provided for in
Section 1.3 hereof is exercised within the timeframe set forth in Section 1.3,
the Company will at its own expense deliver the Option Notes to the applicable
Holder(s) (an “Option Closing”) at Brown Rudnick LLP, One Financial Center,
Boston, Massachusetts, on the date specified in the applicable Option Notice
(which shall be within three (3) Business Days after exercise of said Option
Notice) (each date, an “Option Closing Date”) for the account of the applicable
Holder(s), against payment by such Holder(s) of the Option Purchase Price to the
Company by wire transfer payable in same-day funds to an account specified by
the Company on or before the Option Closing Date. The Company will deliver to
such Holder(s) on each Option Closing Date, and the obligations of such
Holder(s) to purchase the Option Notes shall be conditioned upon the
satisfaction (or, to the extent permitted, the waiver) of the conditions set
forth in Section 2.2.

 

Section 2.2     Conditions Precedent.     The Holders’ consummation of the
Exchange hereunder is, and their obligation to purchase Option Notes shall be
subject to the condition that all representations and warranties and other
statements of the Company Parties herein are, as of the Exchange Date or the
Option Closing Date, as applicable, (or, in the case of a representation,
warranty or other statement expressly made as of an earlier date, as of such
earlier date) true and correct in all material respects (except that any
representation, warranty or statement that is qualified as to materiality, or
said to be subject to no “Material Adverse Change,” or words of similar effect,
shall be true and correct in all respects), to the performance in all material
respects by the Company Parties of their obligations hereunder and to the
satisfaction of the following additional conditions (any of which may be waived
by the Representative, acting on behalf of the Holders, in its discretion):

 

(a)     [Reserved]

 

(b)     On or before the Exchange Date, the Company Parties shall have (i) filed
all UCC-1 financing statements and the New Mortgages (as defined herein) in the
applicable state and county filing offices and other filings and recordings with
respect to the Collateral for filing or recordation (including, with respect to
Intellectual Property, the filing of security agreements with the United States
Patent and Trademark Office or the United States Copyright Office (solely to the
extent perfection could be achieved by such filings)), and (ii) made, obtained
or taken all other filings, recordings, registrations, third party consents and
other actions, in each case, which are necessary to create perfected first
priority Liens (subject only to New Permitted Liens), as provided for in the
Security Instruments, in all relevant jurisdictions, other than as permitted
pursuant to the Security Instruments;

 

(c)     On the Exchange Date and each Option Closing Date, the Company shall
have requested and caused counsel to the Company Parties (each such counsel to
be reasonably acceptable to the Representative), to furnish to the
Representative (a) such written opinion or opinions, in substantially the form
attached hereto as Exhibit B, and (b) such written opinion or opinions of the
Company’s local counsel in Minnesota, in a form similar to the legal opinions
attached hereto as Exhibit C and mutually acceptable to the Representative
(acting on behalf of the Holders) and the Company, each dated as of such
Exchange Date or Option Closing Date, as applicable;

 

(d)     On the Exchange Date, (i) each of the representations and warranties of
the Company Parties herein, as qualified by the applicable Updated Disclosure
Schedule (as defined herein), shall be true and correct in all material respects
(except that any representation or warranty that is qualified as to materiality
or said to be subject to no “Material Adverse Change,” or words of similar
effect, shall be true and correct in all respects) at and as of such time (or,
in the case such representations and warranties expressly relate to an earlier
date, as of such earlier date); (ii) the Company Parties shall have performed in
all material respects all of their covenants and obligations under each of the
Equity Documents and Security Instruments to be performed at or prior to such
time; (iii) no Default or Event of Default (as such terms are defined in the
Existing Indenture and New Indenture, as applicable) shall have occurred and be
continuing under the Existing Indenture or the New Indenture (as if it had been
entered into prior to the Exchange Closing), and no event or condition exists
which after giving of notice or lapse of time or both would give rise to a
Default or Event of Default under the Existing Indenture or New Indenture (as if
it had been entered into prior to the Exchange Closing) and (iv) no Fundamental
Change (as such term is defined in the Existing Indenture and New Indenture, as
applicable) shall have occurred under the Existing Indenture or the New
Indenture (as if it had been entered into prior to the Exchange Closing), and
the Company has not taken, or otherwise agreed to take, any actions that could
reasonably be expected to result in a Fundamental Change (as such term is
defined in the Existing Indenture or New Indenture, as applicable) under the
Existing Indenture or New Indenture (as if it had been entered into prior to the
Exchange Closing). The Company shall have furnished, or caused to be furnished
to the Representative, a certificate executed by the Chief Executive Officer and
Chief Financial Officer of each Company Party, on behalf of such Company Party,
to the effect of each of the foregoing;

 

(e)     On each Option Closing Date, (i) each of the representations and
warranties of the Company Parties set forth in Sections 3.1(a), (b), (c),
(d)(ii), (hh) and (jj) hereof (collectively, the “Fundamental Representations”)
shall be true and correct in all material respects (except that any
representation or warranty that is qualified as to materiality or said not to be
subject to a “Material Adverse Change,” or words of similar effect, shall be
true and correct in all respects) at and as of such time (or, in the case of a
Fundamental Representation expressly made as of an earlier date, as of such
earlier date); (ii) the Company Parties shall have performed in all material
respects all of their covenants and obligations under each of the Equity
Documents and Security Instruments to be performed at or prior to such time;
(iii) no Default or Event of Default (as such terms are defined in the New
Indenture) shall have occurred and be continuing under the New Indenture, and no
event or condition exists which after giving of notice or lapse of time or both
would give rise to a Default or Event of Default under the New Indenture and
(iv) no Fundamental Change (as such term is defined in the New Indenture) shall
have occurred under the New Indenture, and the Company has not taken, or
otherwise agreed to take, any actions that could reasonably be expected to
result in a Fundamental Change (as such term is defined in the New Indenture)
under the New Indenture. The Company shall have furnished, or caused to be
furnished to the Representative, a certificate executed by the Chief Executive
Officer and Chief Financial Officer of each Company Party, on behalf of such
Company Party, to the effect of each of the foregoing;

 

(f)     On the Exchange Date and each Option Closing Date, the Company shall
have executed and delivered the Notes to be issued on such date, in the form
contemplated by the New Indenture, to the Representative;

 

(g)     On or before the Exchange Date, each of the Company Parties and the New
Indenture Trustee shall have executed and delivered the New Indenture, and a
true and complete copy thereof certified by an authorized officer of the Company
shall have been delivered to the Representative;

 

(h)     On or before the Exchange Date, each of the Company Parties and the New
Indenture Trustee shall have executed and delivered the 2020 Environmental
Indemnity Agreement, and a true and complete copy thereof shall have been
delivered to the Representative;

 

(i)     On or before the Exchange Date, each of the Company Parties, as
applicable, and the New Indenture Trustee shall have executed and delivered a
security agreement, in a form similar to the Existing Security Agreement and
mutually acceptable to the Representative (acting on behalf of the Holders) and
the Company (the “New Security Agreement”), a mortgage on the Luverne Property
(as defined herein), in a form similar to the Existing Mortgage and mutually
acceptable to the Representative (acting on behalf of the Holders) and the
Company (which, for the avoidance of doubt, may be in the form of an amendment
and/or restatement to the Existing Mortgage) (the “New Mortgage”), and any other
documents to be executed in connection therewith or the New Indenture, each in
such form(s) as mutually acceptable to the Representative (acting on behalf of
the Holders) and the Company;

 

(j)     On the Exchange Date, the Company shall have delivered to the
Representative and the New Indenture Trustee a title policy, together with all
appropriate endorsements, for the Real Property located at 502 South Walnut
Avenue, Luverne, Minnesota 56156 (the “Luverne Property”), together with proof
of payment of all fees and premiums for such policy and true and accurate copies
of all documents listed as exceptions under such policy;

 

(k)     [Reserved];

 

(l)     On or before the Exchange Date, the Company shall have delivered a
municipal lien certificate or certificates evidencing payments of all real
estate taxes and municipal charges on such Luverne Property which were due and
payable prior to the date hereof;

 

(m)     On each Option Closing Date, the Company shall have delivered to the
Representative and the New Indenture Trustee all applicable endorsements with
respect to the Title Policy for the Luverne Property which reflect any
amendments to the New Mortgage, increase coverage to not less than the amount
secured by the New Mortgage, amend the date of the Title Policy to be the time
the most recent amendment to the New Mortgage was recorded, does not include any
new matters affecting title to the Luverne Property and provides a survey
endorsement for the existing 2014 survey of the Luverne Property;

 

(n)     On each Option Closing Date, the Company shall have delivered to the
Representative and the New Indenture Trustee (i) a copy of such amendments or
modifications (or similar) to any documents hereunder as may be reasonably
requested by the Representative or the New Indenture Trustee or otherwise
necessary or desirable to reflect the Option Closing (including, but not limited
to, to amend the New Mortgage and increase the amount secured thereby), each
such document (or subsequent amendment or modification thereto) executed by any
Company Party and any other party to such applicable document, and (ii) in the
event that the New Mortgage is amended to reflect the Option Closing, such
written opinion or opinions of counsel to the Company Parties (such counsel to
be reasonably acceptable to the Representative), regarding the validity and
enforceability of the New Mortgage, as amended or modified in connection with
such Option Closing, delivered to the Representative by the Company’s local
counsel in Minnesota on the date hereof, dated as of such Option Closing Date;

 

(o)     On the Exchange Date, the Company and the Holders shall have executed
and delivered the Registration Rights Agreement, in substantially the form
attached hereto as Exhibit D (the “Registration Rights Agreement”);     

 

(o)     On each Option Closing Date, the Company shall be in compliance in all
material respects with all of its obligations under the Registration Rights
Agreement, and, if a Registration Statement (as defined in the Registration
Rights Agreement) has previously been declared effective by the Securities and
Exchange Commission (the “SEC”), no Materiality Notices shall have been
delivered by the Company to the holders of Registrable Securities (as defined in
the Registration Rights Agreement) and be in effect;

 

(p)     Between the date of this Agreement and the Exchange Date, or between the
date of an Option Notice and the related Option Closing Date, there shall not
have occurred any of the following: (i) an ongoing suspension or material
limitation in trading in securities generally on The New York Stock Exchange or
on The Nasdaq Stock Market (“Nasdaq”); (ii) an ongoing suspension or material
limitation in trading on the Company's securities on the Nasdaq Capital Market
(or any other market the Company’s securities are trading on at such time);
(iii) a general moratorium on commercial banking activities declared by either
Federal or New York State authorities or a material disruption in commercial
banking or securities settlement or clearance services in the United States;
(iv) the outbreak or escalation of hostilities involving the United States or
the declaration by the United States of a national emergency or war; (v) any
other calamity or crisis or any material change in financial, political or
economic conditions in the United States or elsewhere or (vi) a Material Adverse
Change that is continuing, if the effect of any such event specified in clauses
(iv), (v) or (vi), in the judgment of the Representative, makes it impracticable
or inadvisable to proceed with the transactions contemplated hereby or the
delivery of the Notes being delivered at such time of delivery on the terms and
manner contemplated hereby;

 

(q)     At each of the Exchange Date and any Option Closing Date, no event or
circumstances that would reasonably be expected to cause a Material Adverse
Change shall have occurred and be continuing;

 

(r)     On the Exchange Date and each Option Closing Date, any actions for the
shares of the Common Stock issuable upon the conversion of the Notes or the
exercise of any Warrants (as that term is defined herein) issued hereunder to be
duly listed for quotation on the Nasdaq Capital Market shall have been taken,
and reasonably satisfactory evidence of such actions shall have been provided;

 

(s)     On each Option Closing Date, the Company shall have delivered to the
Representative Updated Disclosure Schedules, updated as of such Option Closing
Date, which shall be satisfactory to the Representative, in its sole discretion;

 

(t)     [Reserved]; and

 

(u)     Prior to the Exchange Closing or the relevant Option Closing, as the
case may be, each of the Company Parties shall have executed and delivered, as
applicable, such other customary information, certificates (including, but not
limited to, good standing certificates, secretary certificates and other officer
certificates) and documents relating to any Company Party as the Representative
may reasonably request.

 

ARTICLE III
REPRESENTATIONS AND WARRANTIES

 

Section 3.1     Representations and Warranties of the Company Parties. Each of
the Company Parties, jointly and severally, represents and warrants to, and
agrees with, each Holder as set forth below in this Section 3.1; provided, that
each representation, warranty or agreement in this Section 3.1 shall be
qualified by, and subject to, the exceptions, qualifications and other
disclosure set forth in a written schedule delivered by each Company Party to
the Holders pursuant to Section 4.11 (all such schedules, together, the “Company
Parties Disclosure Schedules”) in which each representation, warranty or
statement that is so qualified, shall be identified by reference to the
paragraph of this Section 3.1 to which such qualification applies.

 

(a)     Each Company Party is an entity of the type identified on Section 3.1(a)
of the Company Party Disclosure Schedules, duly organized, validly existing and
in good standing under the laws of its state of organization identified on
Section 3.1(a) of the Company Party Disclosure Schedules. Each Company Party is
in good standing and qualified to do business in each other jurisdiction where
its ownership or lease of property or conduct of its business requires such
qualification, except where the failure to be in good standing or so qualified
could not reasonably be expected to result in a Material Adverse Change. No
Company Party has any Subsidiaries other than those identified in Section 3.1(a)
of the Company Party Disclosure Schedules.

 

(b)     The execution, delivery, and performance by each Company Party of this
Agreement, the New Indenture, any Notes, the Registration Rights Agreement and
the documents contemplated thereby (collectively, the “Equity Documents”), and,
as of the Exchange Date and each Option Closing Date, the Security Instruments,
to which it is a party and the consummation of the transactions contemplated
hereby and thereby (i) are within such Company Party’s corporate or other
powers, (ii) have been duly authorized by all necessary governing action, (iii)
do not contravene (A) such Company Party’s Organizational Documents or (B) any
material provision of any law or any contractual restriction binding on or
affecting such Company Party, and (iv) will not result in or require the
creation or imposition of any Lien other than Liens granted under the Security
Instruments. Each Company Party has all requisite power and authority to carry
on its business as now conducted and proposed to be conducted and to own and/or
lease its Property.

 

(c)     No consent, order, authorization, or approval or other action by, and no
notice to or filing with, any Governmental Authority or any other Person is
required for the due execution, delivery, and performance by any Company Party
of the Equity Documents to which such Company Party is a party or the
consummation of the transactions contemplated hereby and thereby, except for (i)
the filing of UCC-1 financing statements and mortgages in the state and county
filing offices, which will be filed on or before the Exchange Date, (ii) those
consents and approvals that have been obtained or made on or prior to the date
hereof and that are in full force and effect, (iii) the filing of a Current
Report on Form 8-K (a “Form 8-K”) with the SEC, (iv) the filing of an additional
listing application with the Nasdaq Stock Market LLC and (v) other filings and
recordings with respect to the Collateral to be made by, or otherwise delivered
to the New Indenture Trustee on the Exchange Date, for filing or recordation
(including, with respect to Intellectual Property, the filing of security
agreements with the United States Patent and Trademark Office or the United
States Copyright Office (solely to the extent perfection could be achieved by
such filings)). The execution, delivery, and performance by each Company Party
of the Equity Documents to which it is a party and the consummation of the
transactions contemplated hereby and thereby will not violate or result in a
default or require any consent or approval under any indenture, agreement,
Organizational Document or other instrument biding upon the applicable Company
Party or its Property, or give rise to a right thereunder to require any payment
to be made by such Company Party, except for violations, defaults or the
creation of such rights that could not reasonably be expected to result in a
Material Adverse Change.

 

(d)

 

(i)     All financial statements of any Company Party or Subsidiary delivered to
the Representative or any Holder by or on behalf of any Company Party or
Subsidiary in connection with or pursuant to this Agreement or any other
document in connection with the transactions contemplated hereby or thereby,
including any pro forma balance sheets of the Company Parties delivered on the
date hereof have been prepared in accordance with GAAP (except, in the case of
unaudited financial statements, for the lack of footnotes and being subject to
year-end audit adjustments) and fairly present in all material respects the
financial positions and results of operations of the applicable Company Party or
Subsidiary covered thereby as of the dates and for the periods indicated
therein. All projections delivered from time to time to the Representative or
any Holder, as applicable, have been prepared on the basis of assumptions that
the Company believes are fair and reasonable as of the date of preparation in
light of current and reasonably foreseeable business conditions (it being
understood that such projections are subject to significant uncertainties and
contingencies, many of which are beyond the control of the Company Parties, and
no assurances can be given that such projections will be realized, and are not
to be viewed as facts, and that actual results during the period or periods
covered by the projections may differ materially from such projections).

 

(ii)     Since December 31, 2018, no event or circumstance has occurred that
could reasonably be expected to cause a Material Adverse Change and has not been
previously disclosed in the SEC Reports (as defined below).

 

(e)     Reserved.

 

(f) 

 

(i)     There is no pending or, to the Knowledge of any Company Party,
threatened action or proceeding against any Company Party before any court,
Governmental Authority or arbitrator which could reasonably be expected to cause
a Material Adverse Change other than as set forth in Section 3.1(f)(i) of the
Company Party Disclosure Schedules or which purports to affect the legality,
validity, binding effect or enforceability of the Equity Documents. There is no
pending or, to the Knowledge of any Company Party, threatened action or
proceeding instituted against any Company Party, or any of its Subsidiaries
which seeks to adjudicate any Company Party, or any of its Subsidiaries as
bankrupt or insolvent, or seeking liquidation, winding up, reorganization,
arrangement, adjustment, protection, relief, or composition of it or its debts
under any Debtor Relief Law, or seeking the entry of an order for relief or the
appointment of a receiver, trustee or other similar official for it or for any
substantial part of its property.

 

(ii)     Except as it concerns any environmental, health, or safety matter,
which is covered by Section 3.1(k) herein, each Company Party has complied with
all Legal Requirements of any Governmental Authority having jurisdiction over
the conduct of its respective businesses or the ownership of its respective
Property, in each case, except as would not reasonably be expected to result in
a Material Adverse Change.

 

(g)     All material Returns required to be filed by or on behalf of any Company
Party or any member of the Controlled Group (hereafter collectively called the
“Tax Group”) have been duly filed on a timely basis or appropriate extensions
have been obtained and such Returns are and will be true, complete and correct,
except where the failure to so file would not be reasonably expected to cause a
Material Adverse Change; and all Taxes shown to be payable on the Returns or on
subsequent assessments with respect thereto will have been paid in full on a
timely basis, and no other Taxes will be payable by the Tax Group with respect
to items or periods covered by such Returns, except in each case to the extent
of (i) reserves reflected in the Financial Statements, or (ii) Taxes that are
being contested in good faith.

 

(h)     No Company Party nor any member of the Controlled Group is a party to,
or has incurred any obligation or liability under, any Plan or Multiemployer
Plan.

 

(i)

 

(i)     Each Company Party has good title to, or valid leasehold interest in,
all of its material Properties, free and clear of all Liens except for, on the
date hereof, Existing Permitted Liens and, on and after the Exchange Date, New
Permitted Liens. The material Properties used or to be used in the continuing
operations of each Company Party are in good repair, working order and
condition, ordinary wear, tear, casualty, condemnation and Permitted
Dispositions excepted (except where failure to so maintain, preserve, repair,
renew or replace such assets would not reasonably be expected to result in a
Material Adverse Change). Neither the business nor the material Properties of
the Company Parties, taken as a whole, has been materially and adversely
affected as a result of any fire, explosion, earthquake, flood, drought,
windstorm, accident, strike or other labor disturbance, embargo, requisition or
taking of Property or cancellation of contracts, Permits, or concessions by a
Governmental Authority, riot, activities of armed forces, or acts of God or of
any public enemy.

 

(ii)     Section 3.1(i)(ii) of the Company Party Disclosure Schedules contains a
true and complete list of each interest in (A) Real Property (1) owned by each
Company Party and describes the type of interest therein held by such Company
Party and (2) leased or subleased by any Company Party, as lessee or sublessee
and describes the type of interest therein held by such Company Party and (B)
any material Property (1) owned by any Company Party and describes the type of
interest therein held by such Company Party and (2) leased or subleased by any
Company Party, as lessee or sublessee and describes the type of interest therein
held by such Company Party.

 

(iii)     No Company Party has received any notice of, or has any Knowledge of,
the occurrence or pendency or contemplation of any Casualty Event currently
affecting all or any material portion of its Property.

 

(iv)     Each Company Party owns or otherwise has rights to use all of the
material Property that is necessary for the operation of its business as
currently conducted, and neither such ownership nor such other rights with
respect to the foregoing infringe on the rights of any Person other than such
infringement (A) described on Section 3.1(i)(iv) of the Company Party Disclosure
Schedules and (B) which could not, individually or in the aggregate, reasonably
be expected to result in a Material Adverse Change. No claim has been made and
remains outstanding that any Company Party’s use of any material Property does
or may violate the rights of any third party other than claims described on
Section 3.1(i)(iv) of the Company Party Disclosure Schedules or other claims
that could not, individually or in the aggregate, reasonably be expected to
result in a Material Adverse Change.

 

(j)

 

(i)     Other than those identified on Section 3.1(j) of the Company Party
Disclosure Schedules, no Company Party is a party to any indenture, loan, or
credit agreement or any lease or other agreement or instrument, the breach of
which, or subject to any charter or corporate restriction, the breach of which,
or provision of applicable law or governmental regulation, the compliance with
which, in each case, could reasonably be expected to cause a Material Adverse
Change. No Company Party is in default under or with respect to any contract,
agreement, lease, or other instrument to which such Company Party is a party
other than those defaults that could not, individually or in the aggregate,
reasonably be expected to cause a Material Adverse Change. No Company Party has
received any notice of default under any Material Contract to which such Company
Party is a party a copy of which has not been delivered to the Representative.

 

(ii)     No Default has occurred and is continuing.

 

(k)

 

(i)     Except as could not reasonably be expected to cause a Material Adverse
Change, each Company Party and each Subsidiary of any Company Party (A) has
obtained all Environmental Permits necessary for the ownership and operation of
its respective Properties and the conduct of its respective businesses; (B) has
at all times been and is in material compliance with all terms and conditions of
such Environmental Permits and with all other material requirements of
applicable Environmental Laws; (C) has not received notice of any material
violation or alleged violation of any Environmental Law or Permit; and (D) is
not subject to any actual, pending or to any Company Party’s Knowledge,
threatened Environmental Claim.

 

(ii)     To each Company Party’s Knowledge, none of the present or previously
owned or operated Property of any Company Party or of any of its current or
former Subsidiaries, wherever located, (A) has been placed on or proposed to be
placed on the National Priorities List, or its state or local analogs, or have
been otherwise investigated, designated, listed, or identified as a potential
site by any Governmental Authority for a Response that could reasonably be
expected to cause a Material Adverse Change; (B) is subject to a Lien, arising
under or in connection with any Environmental Laws, that attaches to any
revenues or to any Property owned, leased or operated by any Company Party or
any of its Subsidiaries, wherever located, which could reasonably be expected to
cause a Material Adverse Change; or (C) has been the site of any Release of
Hazardous Substances from present or past operations which has caused at the
site or at any third party site any condition that has resulted in or could
reasonably be expected to result in the need for Response that would cause a
Material Adverse Change.

 

(iii)     Without limiting the foregoing, in the course of carrying out any
Response as to any of their presently or formerly owned, leased or operated
Property, Company Parties, along with each of their Subsidiaries, are in
material compliance with all obligations imposed by any Governmental Authority
as to such Response. In addition, there are no facts, circumstances, conditions
or occurrences with respect to any Property owned, leased or operated by any
Company Party or any of its Subsidiaries that could reasonably be expected to
form the basis of an Environmental Claim under Environmental Laws that could
reasonably be expected to result in a Material Adverse Change.

 

(l)

 

(i)     Other than as set forth on Schedule 3.1(l) of the Company Party
Disclosure Schedules, (i) the Company Parties possess all authorizations,
Permits, licenses, patents, patent rights or licenses, trademarks, trademark
rights, trade names rights, copyrights and other Intellectual Property which are
necessary to the conduct of their business (provided that the forgoing is not
and shall not be deemed to be a representation or warranty of any kind with
respect to infringement of Intellectual Property rights of any person) other
than as would not reasonably be expected to result in a Material Adverse Change
and (ii) the Company Parties manage and operate their business in all material
respects in accordance with all applicable Legal Requirements and prudent
industry practices other than as would not reasonably be expected to result in a
Material Adverse Change.

 

             (ii)     Other than as would not reasonably be expected to result
in a Material Adverse Change, no written claim has been asserted and is pending
by any person challenging or questioning the use of any such Intellectual
Property or the validity or effectiveness of any such Intellectual Property
owned by or licensed to a Company Party, other than as set forth on Schedule
3.1(l)(ii) of the Company Party Disclosure Schedules. The use of such
Intellectual Property by any Company Party does not infringe the rights of any
Person, except (i) as described on Schedule 3.1(l) of the Company Party
Disclosure Schedules and (ii) except for such claims and infringements that,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Change.

 

             (iii)     Except pursuant to licenses and other user agreements
entered into by any Company in the ordinary course of business or as described
on Schedule 3.1(l)(iii) of the Company Party Disclosure Schedules, (A) each
Company Party has done nothing to authorize or enable any other person to use,
any Copyright, Patent or Trademark in a manner that will materially impair any
Company Party’s ability to conduct its business as currently conducted and (B)
all of the Company Parties’ copyright registrations, patent registrations and
trademark registrations are in full force and effect and, to each Company
Party’s Knowledge, valid, except for failure(s) that, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Change.

 

             (iv)     Except for such violations that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Change, to each Company Party’s Knowledge, there is no violation by others of
any right of such Company Party with respect to its Copyright, Patent or
Trademark except as may be set forth on Schedule 3.1(l)(iv) of the Company Party
Disclosure Schedules.

 

(m)     None of the Property of any Company Party is subject to any Lien other
than, on the date hereof, Existing Permitted Liens and, on and after the
Exchange Date, New Permitted Liens. Except to the extent such could not
reasonably be expected to cause a Material Adverse Change, all leases and
agreements for the conduct of business of each Company Party are valid and
subsisting, in full force and effect and there exists no default or event of
default or circumstance which with the giving of notice or lapse of time or both
would give rise to a default by any Company Party, or to any Company Party’s
Knowledge, by any of the other parties thereto, under any such leases or
agreements. No Company Party is subject to any order, judgment, writ or decree,
that either restricts or purports to restrict its ability to grant Liens to
secure the Obligations against its respective Properties.

 

(n)     After giving effect to (i) the consummation of the transactions
contemplated by the Equity Documents and (ii) the payment and accrual of all
transaction costs in connection with the foregoing, the Company Parties and
their Subsidiaries, taken as a whole, are Solvent.

 

(o)     Section 3.1(o) of the Company Party Disclosure Schedules sets forth a
true and complete list of all Hedge Contracts of each Company Party, the
material terms thereof (including the type, term, effective date, termination
date and notional amounts or volumes), all credit support agreements relating
thereto (including any margin required or supplied), and the counterparty to
each such agreement.

 

(p)     Section 3.1(p) of the Company Party Disclosure Schedules sets forth a
complete and correct list of all Material Contracts (other than the agreements
set forth in Section 3.1(j) of the Company Party Disclosure Schedules),
providing for, evidencing, securing or otherwise relating to any debt of any
Company Party, the breach, cancelation, nonperformance, termination or
non-renewal of which would reasonably be expected to cause a Material Adverse
Change.

 

(q)

 

(i)     Section 3.1(q)(i) of the Company Party Disclosure Schedules sets forth a
list of (A) all of the Subsidiaries of the Company or any other Company Party
and their jurisdiction of organization and (B) all of the joint ventures of the
Company and any other Company Party.

 

            (ii)     An accurate organization chart, showing the ownership
structure of the Company, the Company Parties and each of their Subsidiaries as
of the date hereof is set forth on Section 3.1(q)(ii) of the Company Party
Disclosure Schedules.

 

(r)     Except as would not be reasonably be expected to result in a Material
Adverse Change, there are no strikes, lockouts or slowdowns against any Company
Party pending or, to the knowledge of any Company Party, threatened. The hours
worked by and payments made to employees of any Company Party have not been in
violation of the Fair Labor Standards Act of 1938, as amended, or any other
applicable federal, state, local or foreign law dealing with such matters in any
manner which could reasonably be expected to result in a Material Adverse
Change. All payments due from any Company Party, or for which any claim may be
made against any Company Party, on account of wages and employee health and
welfare insurance and other benefits, have been paid or accrued as a liability
on the books of such Company Party except where the failure to do so could not
reasonably be expected to result in a Material Adverse Change. The consummation
of the transactions contemplated by the Equity Documents will not give rise to
any right of termination or right of renegotiation on the part of any union
under any collective bargaining agreement to which any Company Party is bound
where such termination or right of renegotiation could reasonably be expected to
result in a Material Adverse Change.

 

(s)     The Company Parties have delivered to the Representative a true,
complete and correct summary description of all insurance maintained by each
Company Party as of the date hereof. All insurance maintained by the Company
Parties is in full force and effect, all premiums have been duly paid and no
Company Party has received notice of violation or cancellation thereof, except
in such case, where the failure to do so could not reasonably be expected to be
a Material Adverse Change. Each Company Party carries insurance required under
Section 4.05 of the New Indenture.

 

(t)     No Company Party is, or will be after the consummation of the
transactions contemplated by the Equity Documents, by reason of being a
“national” of a “designated foreign country” or a “specially designated
national” within the meaning of the Regulations of the Office of Foreign Assets
Control, United States Treasury Department (31 C.F.R., Subtitle B, Chapter V),
or for any other reason, in violation in any material respect of, any United
States Federal statute or Presidential executive order concerning trade or other
relations with any foreign country or any citizen or national thereof or the
ownership or operation of any Property.

 

(u)     

 

(i)     No Company Party and, to the Knowledge of the Company Parties, none of
its Affiliates is in violation of any Anti-Terrorism Laws.

 

(ii)     No Company Party and to the Knowledge of the Company Parties, no
Affiliates or broker or other agent of any Company Party acting or benefiting in
any capacity in connection with the Notes are any of the following:

 

(A)     a Person that is listed in the annex to, or is otherwise subject to the
provisions of, the Executive Orders;

 

(B)     a Person owned or controlled by, or acting for or on behalf of, any
Person that is listed in the annex to, or is otherwise subject to the provisions
of, the Executive Orders;

 

(C)     a Person with which any Holder is prohibited from dealing or otherwise
engaging in any transaction by any Anti-Terrorism Law;

 

(D)     a person that commits, threatens or conspires to commit or supports
“terrorism” as defined in the Executive Orders; or

 

(E)      a person that is named as a “specially designated national and blocked
person” on the most current list published by OFAC at its official website or
any replacement website or other replacement official publication of such list.

 

(iii)     No Company Party and, to the Knowledge of the Company Parties, no
broker or other agent of any Company Party acting in any capacity in connection
with the Notes (A) conducts any business or engages in making or receiving any
contribution of funds, goods or services to or for the benefit of any person
described in paragraph (ii) above, (B) deals in, or otherwise engages in any
transaction relating to, any property or interests in property blocked pursuant
to the Executive Orders, or (C) engages in or conspires to engage in any
transaction that evades or avoids, or has the purpose of evading or avoiding, or
attempts to violate, any of the prohibitions set forth in any Anti-Terrorism
Law.

 

(v)     The Company has filed all reports required to be filed by it under the
Securities Act of 1933, as amended (the “Securities Act”) and the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), including pursuant to
Section 13(a) or Section 15(d) thereof (the foregoing materials, as such
materials may have been amended since the date of their filing, being
collectively referred to herein as the “SEC Reports”), on a timely basis or has
timely filed a valid extension of such time of filing and has filed any such SEC
Reports prior to the expiration of any such extension.  As of their respective
dates or, if amended or restated, as of the date of the last such amendment or
restatement, the SEC Reports complied in all material respects with, to the
extent in effect at the time of filing, the applicable requirements of the
Securities Act and the Exchange Act, as the case may be, and the rules and
regulations of the SEC promulgated thereunder, and none of the SEC Reports, when
filed, contained any untrue statement of a material fact or omitted to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading except to the extent updated, amended, restated or corrected by a
subsequent SEC Report.  The financial statements and schedules of the Company
and its consolidated Subsidiaries included in the SEC Reports comply in all
material respects with the applicable accounting requirements of Regulation S-X
and have been prepared in conformity with GAAP applied on a consistent basis
throughout the periods involved (except as otherwise noted therein). 

 

(w)     The Company has established and maintains and evaluates “disclosure
controls and procedures” (as such term is defined in Rules 13a-15 and 15d-15
under the Exchange Act) and “internal control over financial reporting” (as such
term is defined in Rules 13a-15 and 15d-15 under the Exchange Act) as required
by Rule 13a-15 under the Exchange Act; such disclosure controls and procedures
are designed to provide reasonable assurance that material information required
to be disclosed by the Company in the reports it files or submits under the
Exchange Act, is made known to the Company’s Chief Executive Officer and its
Chief Financial Officer by others within the Company and its consolidated
Subsidiaries, and such disclosure controls and procedures are effective to
perform the functions for which they were established; in connection with the
preparation of the Company’s most recent consolidated financial statements, the
Company’s independent registered public accountants and the audit committee of
the Board of Directors of the Company have been advised of all fraud, if any,
whether or not material, that involves management or other employees who have a
significant role in the Company’s internal control over financial reporting; all
“significant deficiencies” and “material weaknesses” (as such terms are defined
in Rule 1-02(a)(4) of Regulation S-X under the Act) of the Company, if any, have
been identified to the Company’s independent registered public accountants and
are disclosed to the Holders; since the date of the most recent evaluation of
such disclosure controls and procedures and internal control over financial
reporting, there have been no significant changes in internal control over
financial reporting or in other factors that are reasonably likely to materially
affect internal control over financial reporting, including any corrective
actions with regard to significant deficiencies and material weaknesses; the
principal executive officers (or their equivalents) and principal financial
officers (or their equivalents) of the Company have made all certifications
required by the Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley Act”) and any
related rules and regulations promulgated by the SEC, and the statements
contained in each such certification are complete and correct; and the Company,
its Subsidiaries and the Company’s directors and officers are each in compliance
in all material respects with all applicable effective provisions of the
Sarbanes-Oxley Act and the rules and regulations of the SEC and Nasdaq
promulgated thereunder.

 

(x)     All utility services necessary and sufficient for the operation of
Company Parties’ Real Property are available to the boundaries of such Real
Property through dedicated public rights of way or through perpetual private
easements, permitted in accordance with the Existing Indenture or New Indenture,
as the case may be, with respect to which the Existing Mortgage or New Mortgage,
as the case may be, creates a valid and enforceable first lien (subject to
Existing Permitted Liens or New Permitted Liens, as the case may be).

 

(y)     There is unrestricted access for the passage of motor vehicles to and
from the Company Parties’ Real Property owned in fee to and from the public road
upon which the such Property fronts and all required curb cut or access permits
(if any) have been obtained.

 

(z)     The Company Parties’ Real Property has not been the subject of any
Taking except where such Taking could not reasonably be expected to cause a
Material Adverse Change, and to the Knowledge of the Company, no Taking is
pending, in each case, other than as set forth on Section 3.1(z) of the Company
Party Disclosure Schedule or such other Takings that could not reasonably be
expected to cause a Material Adverse Change.

 

(aa)     No Real Property approvals will terminate, or become void or voidable
or terminable, upon any sale, transfer or other disposition of the Company
Parties’ Real Property, including any transfer pursuant to foreclosure sale
under the Existing Mortgage or New Mortgage, as the case may be.

 

(bb)     Each of the leases set forth on Schedule 3.1(bb) of the Company Party
Disclosure Schedules (the “Existing Leases”) is in full force and there are no
other leases or occupancy agreements in regards to the Real Property owned by
the Company Parties. The Company has received no notices of, and has no
Knowledge of, any material breach or material default under any of the Existing
Leases.

 

(cc)     None of the Company, its Affiliates or any Person acting on its or
their behalf (other than the Holders) has, directly or indirectly, made offers
or sales of any security, or solicited offers to buy, any security under
circumstances that would require the registration of the Option Notes under the
Securities Act.

 

(dd)     With respect to any Option Closing, none of the Company, its Affiliates
or any Person acting on its or their behalf (other than the Holders purchasing
Option Notes at such Option Closing) has: (i) engaged in any form of general
solicitation or general advertising (within the meaning of Regulation D) in
connection with any offer or sale of the Option Notes or (ii) engaged in any
directed selling efforts (within the meaning of Regulation S) with respect to
the Option Notes.

 

(ee)     Neither the Company nor any of its Subsidiaries is, and after giving
effect to the offering and sale of the Notes and the application of the proceeds
of the Option Notes will be, an “investment company” as defined in the
Investment Company Act of 1940, as amended.

 

(ff)     The Company has not paid or agreed to pay to any Person any
compensation for soliciting another to purchase the Notes and no Company Party
is a party to any contract or agreement with any Person (other than this
Agreement) that would give rise to a valid claim against the Representative or
the Holders for a brokerage commission, finder's fee or like payment in
connection with the transactions contemplated by this Agreement, including, but
not limited to, any compensation for soliciting the Holders to exchange the
Existing Notes.

 

(gg)     The Notes have been duly authorized for issuance and sale pursuant to
this Agreement and, when issued and delivered by the Company pursuant to this
Agreement, will be the valid and binding obligation of the Company, enforceable
against the Company pursuant to their terms and the terms of the New Indenture.
The shares of Common Stock issuable upon conversion of the Notes (taking into
account the limitations set forth in Section 7.01(f) of the New Indenture and
without giving effect to the issuance of Common Stock in satisfaction of any
make-whole payments that may become due under the Notes) have been duly
authorized and reserved for issuance pursuant to the terms of the Notes, and
when issued by the Company upon a valid conversion of the Notes will be duly and
validly issued, fully paid and nonassessable.

 

(hh)     The Equity Documents and the transactions contemplated hereby and
thereby, including the issuance of the Notes, have each been duly and validly
authorized by each of the Company Parties who are parties thereto, and, assuming
due authorization, execution and delivery thereof by each of the other parties
thereto, where applicable, will constitute a legal, valid and binding agreement
enforceable against the Company Parties in accordance with their terms (subject,
as to the enforcement of remedies, to applicable bankruptcy, reorganization,
insolvency, moratorium or other laws affecting creditors’ rights generally from
time to time in effect and to general principles of equity).

 

(ii)     The authorized capital stock of the Company consists of 250,000,000
shares of Common Stock and 10,000,000 shares of preferred stock, par value $0.01
per share (the “Preferred Stock”). As of January 9, 2020, there are (i)
14,083,232 shares of Common Stock issued and outstanding, (ii) no shares of
Preferred Stock issued and outstanding, (iii) no shares of Common Stock held in
the Company's treasury, (iv) warrants issued and outstanding to purchase 54,989
shares of Common Stock (and Schedule 3.1(ii) of the Company Party Disclosure
Schedules contains a complete list of each such warrants), and (v) 1,804,891
shares of Common Stock reserved for issuance upon exercise of outstanding stock
options or otherwise (excluding any shares of Common Stock into which the
Existing Notes are convertible and any shares issuable under the Company’s
equity incentive plans, employee stock purchase plan or other employee
compensation plans as such plans are in existence on the date hereof ). As of
January 10, 2020, including $46,843.00 of interest accrued since the last
Interest Payment Date (as defined in the Existing Indenture), an aggregate of
$14,099,712.00 of Existing Notes are outstanding, which are convertible into
approximately 5,773,837 shares of Common Stock as of such date (without giving
effect to the issuance of Common Stock in satisfaction of any make-whole
payments that may become due under the Existing Notes). All of the issued and
outstanding shares of capital stock of the Company have been duly authorized and
validly issued and are fully paid and non-assessable, have been issued in
compliance with all applicable securities laws and were not issued in violation
of any preemptive right, resale right, right of first refusal or similar right.
All of the Company's options, warrants and other rights to purchase or exchange
any securities for shares of the Company's capital stock have been duly
authorized and validly issued and have been issued in compliance with all
applicable securities laws. All outstanding shares of capital stock (or
corresponding equity interests) of the Subsidiaries are owned by the Company
either directly or through wholly owned Subsidiaries free and clear of any
perfected security interest or any other security interests, claims, liens or
encumbrances other than, as of the date hereof, Existing Permitted Liens and, as
of the Exchange Date, New Permitted Liens, in each case securing the Company’s
existing secured indebtedness and as disclosed in the SEC Reports. The Common
Stock is registered pursuant to Section 12(b) of the Exchange Act and is listed
on the Nasdaq Capital Market, and the Company has taken no action designed to,
or likely to have the effect of, terminating the registration of the Common
Stock under the Exchange Act or delisting the Common Stock from the Nasdaq
Capital Market, nor has the Company received any notification that the SEC or
the Nasdaq Capital Market is contemplating terminating such registration or
listing.

 

(jj)     Except as set forth in Section 3.1(ii) of this Agreement and Section
3.1(jj) of the Company Party Disclosure Schedule, no Person has the right,
contractual or otherwise, to cause the Company to issue or sell to it any shares
of Common Stock or shares of any other capital stock or other equity interests
in the Company. No Person has any preemptive rights, resale rights, rights of
first refusal or other rights to purchase from the Company any shares of Common
Stock or shares of any other capital stock of or other equity interests in the
Company. Except as set forth in Section 3.1(jj) of the Company Party Disclosure
Schedule, no Person has the right, contractual or otherwise, to cause the
Company to register under the Securities Act any shares of Common Stock or
shares of any other capital stock of or other equity interests in the Company,
or to include any such shares or interests in a registration statement or the
offering contemplated thereby.

 

(kk)     The Company maintains a system of internal accounting controls
sufficient to provide reasonable assurance that (i) transactions are executed in
accordance with management’s general or specific authorization;
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with generally accepted accounting principles or any
other criteria applicable to such statements and to maintain accountability for
assets; (iii) access to assets is permitted only in accordance with management’s
general or specific authorization; and (iv) the recorded accountability for
assets is compared with existing assets at reasonable intervals and appropriate
action is taken with respect to any differences.

 

(ll)     None of the Company Parties has taken, directly or indirectly, any
action designed to or that would constitute or that would reasonably be expected
to cause or result in, under the Exchange Act or otherwise, stabilization or
manipulation of the price of any security of the Company to facilitate the sale
or resale of the Notes.

 

(mm)      Except as set forth in Section 3.1(mm) of the Company Party Disclosure
Schedule, the issuance of the Notes as contemplated hereby (or the subsequent
conversion of the Notes in accordance with their terms) will not cause any
holder of any shares of capital stock, securities convertible into or
exchangeable or exercisable for capital stock or options, warrants or other
rights to purchase capital stock or any other securities of the Company (each,
an “Additional Company Security”) to have any right to acquire any additional
shares of capital stock of the Company. Except as set forth in Section 3.1(mm)
of the Company Party Disclosure Schedule, the issuance of the Notes as
contemplated hereby (or the subsequent conversion of the Notes in accordance
with their terms) will not affect the exercise or conversion price of any
Additional Company Security.

 

(nn)     (i) The New Notes that will be issued pursuant to the Exchange
(including any notes issued in connection with the increase in the principal
amount of such notes through the accrual of interest or otherwise pursuant to
the terms of the New Indenture, the “New Exchange Notes”), and the securities
that may be issued on conversion of such New Exchange Notes (including (w) the
shares of Common Stock that the Company may elect to issue in settlement of any
make-whole payments (“Make-Whole Shares”) that may become due under the New
Exchange Notes and (x) any Warrants (as defined herein) and shares of Common
Stock that may be issued pursuant to the terms of the Warrants issued in
connection with the conversion of the New Exchange Notes, the “Exchange
Conversion Shares”) will be exempt from registration pursuant to the exemption
provided by Section 3(a)(9) of the Securities Act, and the holding period of the
New Exchange Notes, the Exchange Conversion Shares and the Option Conversion
Shares may be tacked onto the holding period of the Existing Notes or Option
Notes, as applicable, for purposes of Rule 144 promulgated under the Securities
Act, and (ii) with respect to securities that may be issued on conversion of any
Option Notes (including any notes issued in connection with the increase in the
principal amount of such notes through the accrual of interest or otherwise
pursuant to the terms of the New Indenture, the “New Option Notes”) that may be
issued pursuant to Section 1.3 herein (including (y) Make-Whole Shares that may
become due under the New Option Notes and (z) any Warrants (as defined herein)
and shares of Common Stock that may be issued pursuant to the terms of the
Warrants issued in connection with the conversion of the New Option Notes, the
“Option Conversion Shares”), the holding period of the Option Conversion Shares
may be tacked onto the holding period of the Option Notes for purposes of Rule
144 promulgated under the Securities Act.

 

Section 3.2     Representations and Warranties of the Holders.

 

(a)     In connection with the Exchange, each Holder represents and warrants to
and agrees with the Company that:

 

(i)     Such Holder acknowledges that the transaction contemplated hereby is
intended to be exempt from registration by virtue of Section 3(a)(9) of the
Securities Act.

 

(ii)     Such Holder did not acquire the Existing Notes with a view to effecting
the Exchange.

 

(iii)     Such Holder has been furnished with all materials relating to the
business, finances and operations of the Company and relating to the offer and
sale of the New Notes that have been requested by such Holder. Such Holder
understands and acknowledges that its acquisition of the securities involves a
high degree of risk and uncertainty. Such Holder has sought such accounting,
legal and tax advice as it has considered necessary to make an informed
investment decision with respect to its acquisition of the New Notes.

 

(iv)     Such Holder is a “qualified institutional buyer” within the meaning of
Rule 144A promulgated under the Securities Act or an “accredited investor”
within the meaning of Rule 501 of Regulation D under the Securities Act and has
knowledge and experience in financial and business matters such that it is
capable of evaluating the merits and risks of the acquisition of the New Notes.

 

(b)     In connection with any purchase of Option Notes, each Holder represents
and warrants to and agrees with the Company that:

                             (i)     Such Holder is acquiring the Option Notes
for investment purposes, for its own account, and not with an intent to sell or
distribute such securities except in compliance with applicable United States
federal and state securities laws. Such Holder understands and acknowledges that
the Option Notes it is purchasing are characterized as “restricted securities”
under the federal securities laws inasmuch as they are being acquired from the
Company in a transaction not involving a public offering. Such Holder has been
advised and understands and acknowledges that the issuance and sale of the
securities have not been registered under the Securities Act or under the “blue
sky” laws of any jurisdiction and that such securities may be resold only if
registered pursuant to the provisions of the Securities Act (or if eligible,
sold pursuant to the provisions of Rule 144 promulgated under the Securities Act
or pursuant to another available exemption from the registration requirements of
the Securities Act or in a transaction not subject thereto).

 

                             (ii)     Such Holder is a “qualified institutional
buyer” within the meaning of Rule 144A promulgated under the Securities Act or
an “accredited investor” within the meaning of Rule 501 of Regulation D under
the Securities Act and has knowledge and experience in financial and business
matters such that it is capable of evaluating the merits and risks of the
purchase of the Option Notes.

 

                             (iii)     Such Holder has been furnished with all
materials relating to the business, finances and operations of the Company and
relating to the offer and sale of the Option Notes that have been requested by
such Holder. Such Holder understands and acknowledges that its purchase of the
securities involves a high degree of risk and uncertainty. Such Holder has
sought such accounting, legal and tax advice as it has considered necessary to
make an informed investment decision with respect to its acquisition of the
Option Notes.

 

                             (iv)     Such Holder understands and acknowledges
that the Option Notes are being offered and sold in reliance on a transactional
exemption from the registration requirements of federal and state securities
laws, and that the Company is relying upon the truth and accuracy of the
representations, warranties, agreements, acknowledgments and understandings of
such Holder set forth in this Agreement (i) in concluding that the offer and
sale of the Option Notes is a “private offering” and, as such, is exempt from
the registration requirements of the Securities Act, and (ii) to determine the
applicability of such exemptions in evaluating the suitability of such Holder to
purchase the Option Notes.

 

                             (v)     Such Holder acknowledges that neither the
Option Notes nor any securities issued upon the exercise or conversion of such
Notes, nor any interest in either, may be sold, assigned, pledged, hypothecated,
encumbered or in any other manner transferred or disposed of, in whole or in
part, except in compliance with applicable United States federal and state
securities laws and the terms and conditions of this Agreement. The provisions
of this Section 3.2(b) shall be binding upon all subsequent holders of the
Option Notes, if any. The Notes or other securities issued upon the exercise or
conversion of such Option Notes shall be subject to a stop transfer order and
the certificate or certificates evidencing any such shares shall bear the
following legend, in addition to any other legends as may be required by the New
Indenture under which the Option Notes are issued:

 

(1)     THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933,
AS AMENDED (THE “SECURITIES ACT”), AND MAY NOT BE OFFERED, SOLD, TRANSFERRED, OR
OTHERWISE DISPOSED OF UNLESS (A) IT HAS BEEN REGISTERED UNDER THE SECURITIES ACT
OR (B) AN EXEMPTION FROM REGISTRATION IS AVAILABLE OR IN A TRANSACTION NOT
SUBJECT THERETO (AND, IN EACH SUCH CASE, THE TRANSFEROR DELIVERS AN OPINION OF
COUNSEL IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE ISSUER TO THE
EFFECT THAT ANY PROPOSED TRANSFER OR RESALE IS IN COMPLIANCE WITH THE SECURITIES
ACT).

 

(2)     THE TRANSFER OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE OR
INSTRUMENT IS SUBJECT TO CERTAIN RESTRICTIONS SPECIFIED IN AN EXCHANGE AND
PURCHASE AGREEMENT AMONG THE ISSUER AND THE INITIAL HOLDERS. A COPY OF SUCH
EXCHANGE AND PURCHASE AGREEMENT WILL FURNISHED WITHOUT CHARGE BY THE ISSUER TO
THE HOLDER HEREOF UPON WRITTEN REQUEST.

 

                             (vi)     Upon request of such Holder, the legend
described in Section 3.2(b)(v) shall be removed and the Company shall cause its
transfer agent to issue a certificate or certificates without such legend to
such Holder, unless otherwise required by federal or state securities laws or
unless the Company, with the advice of counsel, reasonably determines that such
removal is inappropriate.

 

ARTICLE IV
AGREEMENTS

 

Section 4.1     Stockholder Approval; Recommendation Withdrawal.

 

(a)     The Company shall call a special meeting of its stockholders (including
any adjournments or postponements thereof, the “Stockholder Meeting”), as
promptly as reasonably practicable after the date hereof, but such meeting shall
be held no later than March 20, 2020 (as such meeting may be adjourned or
postponed in accordance with Section 4.1(c) herein), to vote on a proposal (the
“Stockholder Proposal”) to approve the issuance of shares of Common Stock
representing more than 19.99% of the outstanding shares of Common Stock pursuant
to the terms of the New Notes that may be issued pursuant to the New Indenture
and this Agreement, for purposes of satisfying the applicable rules of the
Nasdaq Capital Market.

 

(b)     The Company shall include the Stockholder Proposal in its proxy
statement for the Stockholder Meeting, provided that such meeting shall have
occurred no later than March 20, 2020 (as such meeting may be adjourned or
postponed in accordance with Section 4.1(c) herein). The Board of Directors of
the Company shall unanimously recommend to the Company's stockholders that such
stockholders approve the Stockholder Proposal (the “Recommendation”), except to
the extent that the Company effects a Recommendation Withdrawal in accordance
with Section 4.1(e) of this Agreement. In connection with such meeting, the
Company shall (i) promptly, but no later than January 24, 2020, prepare (and the
Representative shall cooperate with the Company to prepare) and file with the
SEC a preliminary proxy statement, (ii) use its reasonable best efforts to
respond to any comments of the SEC or its staff to cause a definitive proxy
statement (or a notice that satisfies the requirements of the SEC's “notice and
access” rules) (collectively with the preliminary proxy statement, the “Proxy
Statement”) related to such Stockholders' Meeting to be mailed to the Company’s
stockholders as promptly as practicable after clearance by the SEC, but in no
event later than February 14, 2020, and (iii) use its reasonable best efforts to
solicit proxies in favor of the Stockholder Proposal. The Company shall notify
the Representative promptly of the receipt of any comments from the SEC or its
staff with respect to the preliminary proxy statement and of any request by the
SEC or its staff for amendments or supplements to such Proxy Statement or for
additional information and will supply the Representative with copies of all
correspondence between the Company or any of its representatives, on the one
hand, and the SEC or its staff, on the other hand, with respect to such Proxy
Statement (except for any correspondence that would result in the disclosure to
the Representative of material and non-public information concerning the
Company). If at any time prior to such Stockholder Meeting there shall occur any
event that is required to be set forth in an amendment or supplement to the
Proxy Statement, the Company shall as promptly as practicable prepare and mail
to its stockholders such an amendment or supplement. Each of the Representative
and the Company agrees promptly to correct any information provided by it or on
its behalf for use in the Proxy Statement if and to the extent that such
information shall have become false or misleading in any material respect, and
the Company shall as promptly as practicable prepare and mail to its
stockholders an amendment or supplement to correct such information to the
extent required by applicable laws and regulations. The Company shall consult
with the Representative prior to filing or mailing any Proxy Statement, or any
amendment or supplement thereto, and provide the Representative with reasonable
opportunity to comment thereon, provided that the Stockholder Proposal set forth
in any such Proxy Statement, or any amendment or supplement thereto, shall be in
a form and substance reasonably satisfactory to the Representative. The
directors’ recommendation described in this Section 4.1(b) shall be included in
the Proxy Statement filed in connection with obtaining such stockholder
approval.

 

(c)     Notwithstanding anything to the contrary contained in this Agreement,
the Company may adjourn or postpone the Stockholder Meeting to the extent
necessary (i) to ensure that any necessary supplement or amendment to the Proxy
Statement is provided to its stockholders in advance of the vote on the
Stockholder Proposal, (ii) if as of the time for which the Stockholder Meeting
is originally scheduled (as set forth in the Proxy Statement) there are
insufficient shares of capital stock represented (either in person or by proxy)
to constitute a quorum necessary to conduct the business of such stockholders
meeting or (iii) to allow for the additional solicitation of votes in order to
obtain the approval of the Stockholder Proposal; provided, however, that any
such meeting adjourned or postponed shall be held no later than March 30, 2020,
or such other date as the Representative and the Company may mutually agree.

 

(d)     The Representative acknowledges and agrees that any stockholder vote
with respect to the Stockholder Proposal in connection with this Section 4.1
will require such approvals as may be required by the Nasdaq Capital Market,
including without limitation, if applicable, by having the Company set a vote
requirement for such Stockholder Proposal, and having the Proxy Statement
reflect, that such Stockholder Proposal shall require approval by a majority of
the votes cast at the Stockholder Meeting, provided that (i) the number of votes
cast in favor of the Stockholder Proposal must exceed the number of votes cast
against the Stockholder Proposal by the number of shares of Common Stock having
been issued upon the conversion of the Notes as of the record date for such
Stockholder Meeting, and (ii) the number of shares present at the Stockholder
Meeting in person or by proxy must exceed a majority of the Company’s
outstanding shares of Common Stock by the number of shares of Common Stock
having been issued upon the conversion of the Notes as of the record date for
such Stockholder Meeting, in either case with abstentions and broker non-votes
not being counted “for” or “against” the proposal and having no effect on the
outcome of the vote; provided that the application of such vote requirement is
not reasonably determined by the Company to violate applicable rules and
regulations of the Nasdaq Capital Market.

 

(e)     Neither the Board of Directors of the Company nor any committee thereof
shall, directly or indirectly, effect a Recommendation Withdrawal (subject to
the next following sentence in this Section 4.1(e)) unless the Board of
Directors determines in good faith, after consultation with its outside legal
counsel and financial advisor, that the failure to do so would be inconsistent
with its fiduciary duties under applicable law, provided, however, that the
Board of Directors shall not effect a Recommendation Withdrawal, unless the
Company (i) notifies the Representative, in writing, at least two (2) Business
Days before taking that action advising the Representative that the Board of
Directors intends to take such action and specifying the reasons therefor in
reasonable detail (including, if applicable, a copy of any draft definitive
agreement with respect to any Alternative Financing Proposal), and (ii) during
such two (2) Business Day period, if requested by the Representative, engages in
good faith negotiations with the Representative to amend this Agreement in such
a manner that obviates the need for a Recommendation Withdrawal.

 

Section 4.2     No General Solicitation.     None of the Company, its
Affiliates, or any Person acting on its or their behalf will engage in any form
of general solicitation or general advertising (within the meaning of Regulation
D) in connection with any offer or sale of the Notes.

 

Section 4.3     DTC.     Upon request, the Company will cooperate with the
holders of the Notes and use commercially reasonable efforts to permit the Notes
to be eligible for clearance and settlement through The Depository Trust
Company.     

 

Section 4.4     Market Manipulation. None of the Company Parties will take,
directly or indirectly, any action designed to, or that would constitute or that
could reasonably be expected to, cause or result in, under the Exchange Act or
otherwise, stabilization or manipulation of the price of any security of the
Company to facilitate the sale or resale of the Notes.

 

Section 4.5     Reports.     As long as any Holder owns any Notes, the Company
agrees to timely file (or timely file a valid extension of such time of filing
and file prior to the expiration of any such extension) all SEC Reports.
Additionally, the Company will use its reasonable best efforts to maintain the
registration and listing of its Common Stock on the Nasdaq Capital Market. The
Company shall file promptly with the Nasdaq Capital Market a Listing of
Additional Shares notification for any shares of the Common Stock underlying the
Notes and, if necessary, shall use its reasonable best efforts to effect the
listing of such shares on the Nasdaq Capital Market. The Company shall pay all
fees in connection with such listing of such shares.

 

Section 4.6     Costs and Expenses.     The Company will reimburse the
Representative and any Holder (by wire transfer to an account designated by the
Representative and/or Holders, as the case may be) on demand on the date hereof
and any Option Closing Date, as the case may be, for all costs and expenses,
including (subject to clause (vi) of the next sentence and the proviso at the
end of the next sentence) reasonable legal fees and expenses, that shall have
been incurred by it in connection with the negotiation, preparation and
documentation of this Agreement, the Exchange and/or purchase and sale of the
Notes or any other matter contemplated by this Agreement, irrespective of
whether closing occurs. In addition, the Company shall pay all costs and
expenses incident to the performance by the Company Parties of their obligations
hereunder, including, but not limited to, the following matters: (i) the
issuance of the Notes, the negotiation, preparation, documentation and
enforcement of the Equity Documents, the Security Instruments, and any
amendments and/or supplements thereto; (ii) the preparation, printing,
authentication, issuance and delivery of certificates for the Notes; (iii) any
stamp or transfer taxes in connection with the original issuance and sale of the
Notes; (iv) any registration or qualification of the Notes for offer and sale
under the securities or blue sky laws of applicable states (including filing
fees and the reasonable fees and expenses of counsel for the Representative and
any Holder relating to such registration and qualification); (v) the fees and
expenses of the Company’s accountants and the fees and expenses of counsel
(including local and special counsel) for the Company; (vi) (A) the reasonable
fees and expenses of accountants for the Representative and any Holder and (B)
the reasonable fees and expenses of counsel for the Representative and the
Holders (including, without limitation, Minnesota counsel) incurred in
connection with the matters referenced in clauses (i), (ii), (iv), (viii), (ix),
(x) and (xi) of this Section 4.6; (vii) [Reserved]; (viii) the interpretation,
administration, modification or enforcement of the Existing Indenture, the
Equity Documents and the Security Instruments; (ix) the evaluation, preservation
and/or enforcement of any of the Holders’ rights or remedies in respect of the
Notes or the New Indenture including, without limitation, in connection with the
conversion or redemption of the Notes; (x) the performance and enforcement of
the Company Parties’ obligations under the Existing Indenture, the Equity
Documents and the Security Instruments; and (xi) all expenses and application
fees incurred in connection with the approval of the Notes for book-entry
transfer by DTC, if applicable; provided, however, that with respect to the fees
and expenses of legal counsel referred to in clause (vi) above, in no event
shall the Company be liable for the legal fees of more than one legal counsel
representing both the Representative and the Holders as to matters other than
Minnesota law, and one legal counsel representing both the Representative and
the Holders as to matters involving Minnesota law.

 

Section 4.7     Press Release.          The Company shall, prior to 9:30 AM (New
York City time) on the next trading day after each of (i) the date hereof, (ii)
the Exchange Date, (iii) any Option Closing Date and (iv) the date this
Agreement is terminated in accordance with its terms, issue a press release or
file a Form 8-K announcing (a) the material terms and conditions of the
transactions contemplated by this Agreement, as applicable, (b) the consummation
of any Exchange or purchase of any Option Notes, as applicable, and (c) any
material nonpublic information previously disclosed to the Representative or any
Holder, such press release or Form 8-K to be in a manner and form reasonably
satisfactory to the Representative.

 

Section 4.8     Opinions of Counsel.          The Company will provide an
opinion of counsel if required by the Company’s transfer agent confirming the
commencement date of any Rule 144 holding period with respect to the Notes and
will provide at its own cost and expense such other opinions of counsel and
representations as may be required or necessary in the future in connection with
resales of the New Exchange Notes, the Exchange Conversion Shares or the Option
Conversion Shares.

 

Section 4.9     [Reserved]

 

Section 4.10     Holder Representative.

 

(a)     Upon execution of this Agreement by the Holders and the Representative,
and without further act of any Holder, the Representative shall have the right,
power and authority to take all actions required or permitted under this
Agreement with respect to the interests and rights of the Holders (including,
without limitation, the exercise of the power to act as the agent, proxy,
representative and attorney-in-fact for the Holders). The Company Parties shall
be entitled to rely on all statements, representations and decisions of the
Representative in connection with any action of the Holders. No bond shall be
required of the Representative, and the Representative shall not receive
compensation for its services. Notices or communications to or from the
Representative shall constitute notice to or from the Holders. The power and
authority of the Representative shall continue in full force and effect until
all rights and obligations of the Holders under this Agreement shall have
terminated, expired or been fully performed. If any Person serving as the
Representative is no longer able or willing to serve as the Representative, a
new Representative may be chosen by the Representative.

 

(b)     A decision, act, consent or instruction of the Representative shall
constitute a decision of the Holders, and shall be final, binding and conclusive
upon the Holders, and the Company may rely exclusively upon any such decision,
act, notice, consent or instruction of the Representative as being the decision,
act, consent or instruction of the Holders. The Company is hereby relieved from
any liability to any Person for any acts done by them in accordance with such
decision, act, notice, consent or instruction of the Representative.

 

(c)     The Representative shall not be liable for any act done or omitted
hereunder as Representative while acting in good faith and in the exercise of
reasonable judgment. The Holders (including any Joining Party) shall jointly and
severally indemnify the Representative and hold such Representative harmless
against any loss, liability or expense incurred without gross negligence or bad
faith on the part of the Representative and arising out of or in connection with
the acceptance or administration of its duties hereunder.

 

Section 4.11     Disclosure Schedules; Option Rescission.

 

(a)     The Company Parties shall deliver to the Holders, concurrently with the
execution of this Agreement, a complete copy of the Company Party Disclosure
Schedules. No later than two (2) Business Days prior to each Option Closing
Date, the Company Parties shall deliver to the Representative, on behalf of the
Holders, a supplemented or amended copy of the Company Party Disclosure
Schedules, updated as of such Option Closing Date (the “Updated Disclosure
Schedules”). Notwithstanding anything in this Agreement to the contrary, any
Option Notice provided in accordance with this Agreement may be rescinded (an
“Option Rescission”), and no further action shall be taken with respect to such
notice and any action taken in connection with such notice shall be deemed void,
if the disclosures contained in the Updated Disclosure Schedules are not
satisfactory to the Representative, in its sole discretion.

 

(b)     No later than two (2) Business Days following an Option Rescission, the
Company shall issue a press release or file a Form 8-K with the SEC disclosing
any material non-public information provided by the Company to the Holders in
connection with the Updated Disclosure Schedules, such press release or Form 8-K
to be in a manner and form reasonably satisfactory to the Representative.

 

Section 4.12     Information.     Any notices or other communications that (i)
are required to be provided to the Holders pursuant to Section 4.11(i) and
Section 4.23 of the New Indenture upon delivery of a Deliverables Notice (as
such term is defined in the New Indenture) to the New Indenture Trustee by the
Requisite Holders (as such term is defined in the New Indenture) shall be sent
to the party set forth in Section 7.3(b) herein whether or not such Deliverables
Notice was so delivered to the New Indenture Trustee or (ii) that constitute
material and non-public information to be provided hereunder shall be sent to
the party set forth in Section 7.3(b) herein.

 

Section 4.13     Make-Whole Shares.      The Company shall take all actions
necessary to cause, upon their issuance, the Make-Whole Shares to be duly
authorized, validly issued, fully paid and nonassessable. The Company shall take
all action necessary to reserve for issuance such Make-Whole Shares.

 

Section 4.14. [Reserved]

 

Section 4.15. Commercially Reasonable Efforts. Subject to the terms and
conditions set forth in this Agreement, each of the parties hereto shall use
commercially reasonable efforts to take, or cause to be taken, all actions, and
to do, or cause to be done, and to assist and cooperate with the other parties
hereto in doing, all things under such party’s control or which such party is
required to do under this Agreement, or is necessary to do, to, as soon as
reasonably practicable, effect the Exchange and any Option Closing and the other
transactions contemplated hereby.

 

Section 4.16.     Assignability of Notes. Until December 1, 2020, the Permitted
Holders shall not be permitted to assign Notes if after giving effect to such
assignment(s), the Permitted Holders do not own at least seventy-five percent
(75%) of the aggregate principal amount of the Notes outstanding under the
Indenture (including any paid in kind interest), without the prior written
consent of the Company, such consent not to be unreasonably withheld,
conditioned or delayed. From and after December 1, 2020, the Permitted Holders
shall not be permitted to assign Notes if after giving effect to such
assignment(s), the Permitted Holders do not own a majority of the aggregate
principal amount of the Notes outstanding under the Indenture (including any
paid in kind interest), without the prior written consent of the Company, such
consent not to be unreasonably withheld, conditioned or delayed. Without
limiting the foregoing, and except as set forth in the following sentence, as
long as no Significant Event of Default (as defined in the New Indenture) shall
have occurred and be continuing under the New Indenture or the Obligations have
not been accelerated, (i) until December 1, 2020, the Permitted Holders will at
all times continue to own at least seventy-five percent (75%) of the principal
amount of the Notes outstanding and (ii) from and after December 1, 2020, the
Permitted Holders will at all times continue to own at least a majority of the
principal amount of the Notes outstanding. Notwithstanding the foregoing,
subject to applicable securities laws, nothing herein shall restrict the
Permitted Holders from assigning their rights and interests in and to the Notes
(x) upon the occurrence of, or the entry into a definitive agreement the
consummation of such would constitute, a Fundamental Change, (y) if any
Significant Event of Default (as defined in the New Indenture) shall have
occurred and be continuing under the New Indenture or the Obligations (as
defined in the New Indenture) has been accelerated due to the occurrence of any
Event of Default under the New Indenture or (z) as otherwise set forth in the
New Indenture. Any attempted assignment in violation of this Section 4.16 shall
be null and void. Nothing in this Section 4.16 shall be construed so as to
impair in any way the Permitted Holders’ right to convert the Notes into shares
of Common Stock at any time and from time to time as provided in, and in
compliance with the provisions of, the New Indenture.

 

Section 4.17.     Filing of Security Interests. As of the Exchange Date, the
Company Parties shall have (i) filed all UCC-1 financing statements and recorded
the New Mortgages in the applicable state and county filing offices and other
filings and recordings with respect to the Collateral for filing or recordation
(including, with respect to Intellectual Property, the filing of security
agreements with the United States Patent and Trademark Office or the United
States Copyright Office (solely to the extent perfection could be achieved by
such filings)), and (ii) made, obtained or taken all other filings, recordings,
registrations, third party consents and other actions, in each case, which are
necessary to create perfected first priority Liens (subject only to New
Permitted Liens), as provided for in the Security Instruments, in all relevant
jurisdictions, other than as permitted pursuant to the Security Instruments.

 

Section 4.18.     Warrants. If at any time the Company shall be required
hereunder or pursuant to the New Indenture to issue shares of Common Stock to
the Permitted Holders (as defined in the New Indenture), but the issuance of
such shares of Common Stock would exceed the ownership limitations set forth in
Section 7.01(f) of the New Indenture, in lieu of issuing such shares of Common
Stock to the Permitted Holders, the Company shall, at the election of the
Permitted Holder, issue to the Permitted Holder a pre-funded warrant (each, a
“Warrant”) to acquire such number of shares of Common Stock in excess of the
ownership limitations set forth in Section 7.01(f) of the New Indenture, such
Warrant to be in the form attached hereto as Exhibit E. The Company and the
Permitted Holders hereby agree that no additional consideration is payable in
connection with the issuance of the Warrant or the exercise of the Warrant. For
the avoidance of doubt, upon conversion of any Notes pursuant to the New
Indenture and the issuance of shares of Common Stock or a Warrant, as
applicable, in connection with such conversion, such Notes shall be cancelled.

 

Section 4.19.     USRPHC. From time to time upon the request of the
Representative, the Company agrees to cooperate with the Permitted Holders in
providing the Permitted Holders with the Company’s assessment of its United
States real property holding corporation (“USRPHC”) status within the meaning of
Section 897(e)(2) of the Code. In the event the Company determines it is or was
a USRPHC, the Company agrees further to cooperate in good faith with the
Permitted Holders to eliminate or minimize any withholdings of United States
Taxes that could be imposed with respect to the Notes, Common Stock or Warrants
held by the Permitted Holders.

 

ARTICLE V
INDEMNIFICATION

 

     Section 5.1     Indemnification.     Each of the Company Parties, jointly
and severally, agrees to indemnify and hold harmless the Holders, the
Representative, the directors, officers, employees, Affiliates and agents of the
Holders or the Representative and each Person who controls the Holders or
Representative within the meaning of either the Securities Act or the Exchange
Act against any and all losses, claims, damages or liabilities, joint or
several, to which they or any of them may become subject under the Securities
Act, the Exchange Act or other U.S. federal or state statutory law or
regulation, at common law or otherwise, insofar as such losses, claims, damages
or liabilities or actions in respect thereof arise out of or are based upon any
misrepresentation, breach or inaccuracy of any representation, warranty,
covenant or agreement made by the Company Parties in this Agreement or any
agreement, document or instrument contemplated herein, and agrees to reimburse
each such indemnified party, as incurred, for any legal or other expenses
reasonably incurred by it in connection with investigating or defending any such
loss, claim, damage, liability or action, in each case except for any such loss,
claim, damage, liability or action attributable to such Holders’ gross
negligence or willful misconduct.

 

     Section 5.2     Indemnification Procedures.     Promptly after receipt by
an indemnified party under this Article V of notice of the commencement of any
action, such indemnified party will, if a claim in respect thereof is to be made
against the indemnifying party under this Article V, notify the indemnifying
party in writing of the commencement thereof; but the failure so to notify the
indemnifying party (i) will not relieve it from liability under Section 5.1
above unless and to the extent it did not otherwise learn of such action and
such failure results in the forfeiture by the indemnifying party of substantial
rights and defenses and (ii) will not, in any event, relieve the indemnifying
party from any obligations to any indemnified party other than the
indemnification obligation provided in Section 5.1 above. The indemnifying party
shall be entitled to appoint counsel of the indemnifying party’s choice at the
indemnifying party’s expense to represent the indemnified party in any action
for which indemnification is sought (in which case the indemnifying party shall
not thereafter be responsible for the fees and expenses of any separate counsel,
retained by the indemnified party or parties except as set forth below);
provided, however, that such counsel shall be satisfactory to the indemnified
party. Notwithstanding the indemnifying party’s election to appoint counsel to
represent the indemnified party in an action, the indemnified party shall have
the right to employ separate counsel (including local counsel), and the
indemnifying party shall bear the reasonable fees, costs and expenses of such
separate counsel if (w) the use of counsel chosen by the indemnifying party to
represent the indemnified party would present such counsel with a conflict of
interest; (x) the actual or potential defendants in, or targets of, any such
action include both the indemnified party and the indemnifying party and the
indemnified party shall have reasonably concluded that there may be legal
defenses available to it and/or other indemnified parties that are different
from or additional to those available to the indemnifying party; (y) the
indemnifying party shall not have employed counsel satisfactory to the
indemnified party to represent the indemnified party within a reasonable time
after notice of the institution of such action; or (z) the indemnifying party
shall authorize the indemnified party in writing to employ separate counsel at
the expense of the indemnifying party. An indemnifying party will not, without
the prior written consent of the indemnified parties, settle or compromise or
consent to the entry of any judgment with respect to any pending or threatened
claim, action, suit or proceeding in respect of which indemnification may be
sought hereunder (whether or not the indemnified parties are actual or potential
parties to such claim or action) unless such settlement, compromise or consent
includes an unconditional release of each indemnified party from all liability
arising out of such claim, action, suit or proceeding.

 

ARTICLE VI
TERMINATION

 

Section 6.1     Termination.     This Agreement may be terminated as follows:

 

(a)     by the mutual written consent of the Company and the Representative;

 

(b)     by either the Company or the Representative upon written notice to the
other party if there shall have been a material breach by the non-terminating
party of any of its representations, warranties, covenants or obligations
contained in the Equity Documents or the Security Instruments, which breach
would result in the failure to satisfy by the Termination Date one or more of
the conditions set forth in Section 2.2 and such breach shall be incapable of
being cured or, if capable of being cured, shall not have been cured within
10 days after written notice thereof shall have been received by the breaching
party; or

 

 

(c)

by the Representative upon written notice to the Company if:

 

(i)     the Exchange Closing does not occur within ten Business Days from the
date hereof;

 

(ii)     a Default or Event of Default under the Existing Indenture shall have
occurred and be continuing; or

 

(iii)      the Company has taken, or otherwise agreed to take, any actions that
could reasonably be expected to result in a Fundamental Change under the
Existing Indenture.

 

Section 6.2     Notice of Termination. Termination of this Agreement by a Party
shall be by delivery of a written notice to the other Parties (a “Notice of
Termination”). Termination of this Agreement pursuant to the provisions of
Section 6.1 shall be effective upon and as of the date of delivery of a Notice
of Termination as determined pursuant to Section 7.3.

 

Section 6.3     Effects of Termination. In the event of the termination of this
Agreement as provided in Section 6.1, this Agreement shall be of no further
force and effect, except (i) each of Section 4.6, this Section 6.3, Article V
and Article VII, shall survive the termination of this Agreement and
(ii) nothing herein shall relieve any party from liability for any material
breach of this Agreement occurring prior to the termination of this Agreement
that is a consequence of an act or failure to act of a Responsible Officer of
the party taking such act or failing to take such act with the actual Knowledge
that the taking of such act or the failure to take such act would, or would be
reasonably expected to, cause a material breach of this Agreement.

 

ARTICLE VII
MISCELLANEOUS

 

Section 7.1     Specific Performance.     The parties acknowledge that money
damages are not an adequate remedy for violations of this Agreement and that any
party may, in its sole discretion, apply to a court of competent jurisdiction
for specific performance or injunctive or such other relief as such court may
deem just and proper in order to enforce this Agreement or prevent any violation
hereof and, to the extent permitted by applicable law, each party waives any
objection to the imposition of such relief, this being in addition to any other
remedy to which such party is entitled at law or in equity.

 

Section 7.2     Survival.      The respective agreements, representations,
warranties, indemnities and other statements of the Company Parties or their
officers and of other parties hereto set forth in or made pursuant to this
Agreement will remain in full force and effect, regardless of any investigation
made by or on behalf of the parties hereto or any of the indemnified persons
referred to in Article V hereof, and will survive delivery of and payment for
the Notes, until the expiration of the applicable statute of limitations.

 

Section 7.3     Notices.     All notices and other communications provided for
or permitted hereunder shall be made in writing by hand delivery, by facsimile,
by courier guaranteeing overnight delivery or by first-class mail, return
receipt requested, and shall be deemed given (i) when made, if made by hand
delivery, (ii) upon confirmation, if made by facsimile, (iii) one (1) Business
Day after being deposited with such courier, if made by overnight courier or
(iv) on the date indicated on the notice of receipt, if made by first-class
mail, to the parties as follows:

 

(a)     if to the Holders or the Representative (other than with respect to
Section 4.12 hereof), to the following address:

 

Whitebox Advisors LLC

3033 Excelsior Boulevard, Suite 500

Minneapolis, Minnesota 55416

Attention: Jake Mercer

Facsimile: (612) 253-6149

 

with a copy, which shall not constitute notice, to:

 

Brown Rudnick LLP

One Financial Center

Boston, Massachusetts 02111

Attention: Andreas Andromalos

Facsimile: (617) 289-0495

 

(b)     if to the Holders or the Representative (only with respect to Section
4.12 hereof), to the following address:

 

Brown Rudnick LLP

One Financial Center

Boston, Massachusetts 02111

Attention: Andreas Andromalos

Facsimile: (617) 289-0495

 

(c)     if to the Company Parties, to the following address:

 

Gevo, Inc.

345 Inverness Drive South, Building C

Suite 310

Englewood, Colorado 80112

Attention: Corporate Secretary

Facsimile: (303) 858-8431

 

with a copy, which shall not constitute notice, to:

 

Perkins Coie LLP

1900 Sixteenth Street

Suite 1400

Denver, Colorado 80202     

Attention: Jason Day and Ned Prusse

Facsimile: (303) 291-2400

Any party hereto may change his or its address for notice by giving notice
thereof in the manner herein above provided.

 

Section 7.4     Parties in Interest.     All covenants and agreements contained
in this Agreement, by or on behalf of any of the parties executing this
Agreement shall bind such parties, and shall bind and inure to the benefit of
the respective successors and permitted assigns of the parties hereto whether so
expressed or not; provided, however, that the foregoing shall not in and of
itself permit the assignment of the rights and obligations hereunder or
thereunder.

 

Section 7.5     Governing Law; Consent to Jurisdiction; Waiver of Jury
Trial.      This Agreement shall be governed by and construed in accordance with
the internal laws of the State of New York, without giving effect to its
conflicts of laws provisions. Each of the parties hereto irrevocably submits to
the nonexclusive jurisdiction of any competent New York State court or federal
court of the United States sitting in the State and City of New York, County of
New York and Borough of Manhattan, and any appellate court from any thereof, for
the purpose of any suit, action, proceeding or judgment relating to or arising
out of this Agreement and the transactions contemplated hereby. Service of
process in connection with any such suit, action or proceeding may be served on
each party hereto anywhere in the world by the same methods as are specified for
the giving of notices under this Agreement. Each of the parties hereto
irrevocably consents to the jurisdiction of any such court in any such suit,
action or proceeding and to the laying of venue in such court. Each party hereto
irrevocably waives any objection to the laying of venue of any such suit, action
or proceeding brought in such courts and irrevocably waives any claim that any
such suit, action or proceeding brought in any such court has been brought in an
inconvenient forum. EACH OF THE PARTIES HERETO WAIVES ANY RIGHT TO REQUEST A
TRIAL BY JURY IN ANY LITIGATION WITH RESPECT TO THIS AGREEMENT AND REPRESENTS
THAT COUNSEL HAS BEEN CONSULTED SPECIFICALLY AS TO THIS WAIVER. The parties
hereto agree and acknowledge that each party has retained counsel in connection
with the negotiation and preparation of this Agreement, and that any rule of
construction to the effect that any ambiguities are to be resolved against the
drafting party shall not be employed in the interpretation of the foregoing
agreements or any amendment, schedule or exhibits thereto.

 

Section 7.6     Entire Agreement.     The Equity Documents and the Security
Instruments constitute the entire agreement of the parties hereto relating to
the Exchange and the Notes, superseding all prior written and prior or
contemporaneous oral negotiations, understandings, arrangements, contracts or
agreements relating thereto.

 

Section 7.7     Counterparts.     This Agreement may be executed in any number
of counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. This Agreement (and all
exhibits, certificates, appendices, schedules and amendments) may be executed in
any number of counterparts, each of which when so executed and delivered shall
be deemed to be an original and all of which taken together shall constitute one
and the same instrument, respectively. Executed copies of the signature pages of
this Agreement sent by facsimile or transmitted electronically in Portable
Document Format shall be treated as originals, fully binding and with full legal
force and effect, and the parties waive any rights they may have to object to
such treatment.

 

Section 7.8     Assignment; Successors.     Except as set forth herein, neither
this Agreement nor any of the rights, interests or obligations hereunder may be
assigned (whether by operation of law or otherwise). Notwithstanding anything
herein to the contrary, this Agreement will inure to the benefit of and be
binding upon the parties hereto and their respective successors and permitted
assigns and the indemnified persons referred to in Article V hereof and their
respective successors, and no other Person will have any right or obligation
hereunder.

 

Section 7.9     Waiver; Amendments.      No waiver of this Agreement shall be
binding unless executed in writing by the party against whom the waiver is to be
effective. This Agreement may not be amended except by an instrument in writing
signed by the Company and the Representative, acting on behalf of the Holders.
No waiver of any of the provisions of this Agreement shall be deemed or shall
constitute a waiver of any other provision hereof (whether or not similar), nor
shall such waiver constitute a continuing waiver unless otherwise expressly
provided.

 

Section 7.10     Additional Parties.     During the term of this Agreement, at
the election of Representative, the Company Parties and the Representative shall
cause any Person that acquires the Existing Notes or New Notes after the date
hereof to become a party hereto by execution and delivery of a Joinder
Agreement, in substantially the form attached hereto as Exhibit F, and the
consent of any other parties shall not be required for the amendment hereto
effected by such Joinder Agreement to be effective. All such additional parties
shall be deemed to be a “Holder” for purposes of this Agreement, other than as
set forth in the Joinder Agreement.

 

Section 7.11     Severability.     Each provision of this Agreement shall be
treated as a separate and independent clause, and the unenforceability of any
one clause shall in no way impair the enforceability of any of the other clauses
herein. If one or more of the provisions contained in this Agreement shall for
any reason be held to be excessively broad as to scope, activity, subject or
otherwise so as to be unenforceable at law, such provision or provisions shall
be construed by the appropriate judicial body by limiting or reducing it or
them, so as to be enforceable to the maximum extent compatible with the
applicable law as it shall then appear.

 

Section 7.12     Titles and Subtitles.     The titles and subtitles used in this
Agreement are for convenience only and are not to be considered in construing or
interpreting any term or provision of this Agreement.

 

Section 7.13     Interpretations.     Whenever the context requires: the
singular number shall include the plural, and vice versa; the masculine gender
shall include the feminine and neuter genders; the feminine gender shall include
the masculine and neuter genders; and the neuter gender shall include the
masculine and feminine genders.

 

Section 7.14     Certain Definitions.     As used in this Agreement, the
following terms having the meanings specified in this Section 7.14:

 

“2020 Environmental Indemnity Agreement” shall mean that certain environmental
indemnity agreement to be entered into by and among the Company Parties and the
New Indenture Trustee, in such form as approved by the Representative, acting on
behalf of the Holders.

 

“Affiliate” shall mean, with respect to a person, any other Person which,
directly or indirectly, controls, is controlled by, or is under common control
with, such Person. The term “control” (including, with correlative meaning, the
terms “controlled by” and “under common control with”), as used with respect to
any Person, means the possession, directly or indirectly, of the power to (i)
vote 10% or more of the securities having ordinary voting power for the election
of directors (or comparable positions) of such Person or (ii) direct or cause
the direction of the management and policies of such Person, whether through the
ownership of voting securities, by contract or otherwise.

 

“Alternative Financing Proposal” shall mean a financing proposal made by a third
party after the date of the Agreement that the Company Board determines, in good
faith, to be more favorable to the Company from a financial point of view than
the terms of the Exchange or New Notes, provided that such proposal provides for
sufficient funds (together with current cash on hand) to timely pay in full in
cash all obligations outstanding under the Existing Notes and Existing
Indenture.

 

“Anti-Terrorism Law” shall mean any requirement of law related to terrorism
financing or money-laundering including the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act
(“Patriot Act”) of 2001 (Title III of Pub. L. 107-56), The Currency and Foreign
Transactions Reporting Act (also known as the “Bank Secrecy Act”, 31 U.S.C. §§
5311-5330 and 12 U.S.C. §§ 1818(s), 1820(b) and 1951-1959), the Trading With the
Enemy Act (50 U.S.C. § 1 et seq., as amended) and Executive Order 13224
(effective September 24, 2001).

 

“Business Day” shall mean any day other than a Saturday, Sunday or other day on
which banks in New York City are authorized or required by law to close.

 

“Capital Leases” shall mean, as applied to any Person, any lease of any Property
by such Person as lessee which would, in accordance with GAAP, be required to be
classified and accounted for as a capital lease on the balance sheet of such
Person.

 

“Casualty Event” shall mean any loss of title or any loss of or damage to or
destruction of, or any condemnation or other taking (including by any
Governmental Authority) of, any property of any Company Party. “Casualty Event”
shall include but not be limited to any taking of all or any part of any Real
Property of any person or any part thereof, in or by condemnation or other
eminent domain proceedings pursuant to any law, or by reason of the temporary
requisition of the use or occupancy of all or any part of any Real Property of
any person or any part thereof by any Governmental Authority, civil or military,
or any settlement in lieu thereof.

 

“CERCLA” shall mean the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended, state and local analogs, and all rules and
regulations and requirements thereunder in each case as now or hereafter in
effect.

 

“Closing Price” shall mean the closing sale price (or if no closing sale price
is reported, the last sale price) of the Common Stock on Nasdaq on the
applicable date, or, if the Common Stock is not listed or admitted to trading on
Nasdaq but is traded on the over-the-counter market, the closing sale price of
such Common Stock, or, if no sales are publicly reported, the average of the
closing bid and ask price, as furnished by two members of the Financial Industry
Regulatory Authority, Inc., who make a market in such Common Stock selected from
time to time by the Company for that purpose.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended, and any
successor statute and the rules and regulations promulgated thereunder.

 

“Collateral” shall mean all Property and interests in Property and proceeds
thereof now owned or hereafter acquired by a Company Party and/or any of its
Subsidiaries in or upon which a Lien is granted by such Person in favor of the
New Indenture Trustee under the New Indenture, any Security Instrument or any
other document contemplated thereby, which for the avoidance of doubt includes
all “Collateral” and “Mortgaged Properties” as defined under the Existing
Mortgages and the Existing Security Agreement or similar terms used in the
Security Instruments, provided that, in each case, Collateral shall not include
Excluded Property.

 

“Common Stock” shall mean the common stock, par value $0.01 per share, of the
Company.

 

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a person, whether
through the ownership of voting securities, by contract or otherwise, and the
terms “controlling” and “controlled” and “under common control” shall have
meanings correlative thereto.

 

“Controlled Group” shall mean all members of a controlled group of corporations
and all businesses (whether or not incorporated) under common control which,
together with Company, are treated as a single employer under Section 414 of the
Code.

 

“Conversion Price” shall mean an amount equal to 110% of the lesser of (i) the
Closing Price as of the close of business on the date of the Indenture and (ii)
average of the three day Daily VWAP for the last three (3) Trading Days through
such date, subject to adjustment as provided in the New Indenture.

 

“Copyrights” shall have the meaning assigned to such term in the Existing
Security Agreement.

 

“Daily VWAP” means, with respect to the Common Stock for any Trading Day, the
per share volume-weighted average price of the Common Stock for such Trading Day
as reported by Bloomberg through its “Volume at Price” function in respect of
the period from 9:30 a.m. to 4:00 p.m., New York City time, or if such
volume-weighted average price is unavailable, the market value of one share of
Common Stock on such Trading Day using a volume-weighted method as determined by
a nationally recognized independent investment banking firm retained for this
purpose by the Company.

 

“Debtor Relief Law” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect.

 

“Deposit Account” shall have the meaning given to such term in the Uniform
Commercial Code (or any successor statute), as adopted and in force in the State
of New York or, when the laws of any other state govern the method or manner of
the perfection or enforcement of any Lien in any of the Collateral, the Uniform
Commercial Code (or any successor statute) of such other state.

 

“Disposition” shall mean any sale, lease, license, transfer, assignment,
conveyance, Sale Leaseback Transaction or other disposition of any Property.

 

“Environment” or “Environmental” shall have the meanings set forth in 42 U.S.C.
9601(8) and shall include, without limitation, soil, soil gas, sediment, fish,
wildlife, biota and all other natural resources.

 

“Environmental Claim” shall mean any third party (including governmental
agencies and employees) action, lawsuit, claim, demand, regulatory action or
proceeding, order, decree, consent agreement or notice of potential or actual
responsibility or violation which seeks to impose liability under any
Environmental Law.

 

“Environmental Laws” shall mean, all Legal Requirements relating to Hazardous
Substances, pollution, restoration or protection of the environment or the
health and safety of employees as it related to Hazardous Substances, including,
but not limited to the Federal Water Pollution Control Act (33 U.S.C. §1251 et
seq.), Resource Conservation and Recovery Act (42 U.S.C. §6901 et seq.), Safe
Drinking Water Act (42 U.S.C. §3000(f) et seq.), Toxic Substances Control Act
(15 U.S.C. §2601 et seq.), Clean Air Act (42 U.S.C. §7401 et seq.),
Comprehensive Environmental Response, Compensation and Liability Act (42 U.S.C.
§9601 et seq.) and other similar state and local statutes, in effect as of the
date hereof, including any judicial or administrative interpretation thereof.

 

“Environmental Permits” means any permit, license, order, approval, registration
or other authorization issued under Environmental Laws by any Governmental
Authority.

 

“Equity Documents” has the meaning ascribed to the term in Section 3.1(b).

 

“Excluded Property” has the meaning assigned to such term in the Existing
Security Agreement.

 

“Executive Order” shall mean any executive order or regulation promulgated under
any authorizing statute including, but not limited to, the International
Emergency Economic Powers Act, 50 U.S.C. §§ 1701 et seq., The Trading with the
Enemy Act, 50 U.S.C. App. 1 et seq., and thereunder with the result that the
investment in the Company Parties (whether directly or indirectly) is prohibited
by law or the Notes issued by Company to Holders would be in violation of law,
the executive order, any related enabling legislation or any other similar
executive orders.

 

“Existing Mortgage(s)” shall mean any Mortgages issued pursuant to the terms of
the Existing Indenture.

 

“Existing Permitted Lien” means a Lien on the Property of a Company Party that
is a Permitted Lien pursuant to Section 4.29 of the Existing Indenture.

 

“Existing Security Agreement” shall mean that certain Pledge and Security
Agreement, dated as of June 20, 2017, by and among the Company and certain of
its subsidiaries in favor of Wilmington Saving Fund Society, FSB, as collateral
trustee.

 

“Financial Statements” shall mean the audited financial statements, including
the audited consolidated balance sheet, of the Company and the Company Parties
in each case, as of December 31, 2018, or December 31 of the relevant fiscal
year then ended, as applicable, and the related audited consolidated statements
of income, cash flow, and retained earnings of the Company and the Company
Parties, in each case, for the fiscal year ending December 31, 2018, or the
fiscal year then ended, as applicable, copies of which have been delivered to
Representative and the Holders.

 

“GAAP” shall mean accounting principles generally accepted in the United States
of America recognized as such by the Financial Accounting Standards Board (FASB)
(or generally recognized successor) consistently applied and maintained
throughout the period indicated and consistent with applicable laws, except for
changes mandated by the Financial Accounting Standards Board or any similar
accounting authority of comparable standing applied on a basis consistent with
the requirements of Section 1.05 of the New Indenture. If any change in any
accounting principle or practice is required by the Financial Accounting
Standards Board (or generally recognized successor) in order for such principle
or practice to continue as a generally accepted principle or practice, all
financial reports or statements required hereunder or in connection herewith may
be prepared in connection with such change, but all calculations and
determinations to be made hereunder may be made in accordance with such change
only if Company and the Representative agrees to do so. Whenever any accounting
term is used herein which is not otherwise defined, it shall be interpreted in
accordance with GAAP or International Financial Reporting Standards (IFRS), as
applicable.

 

“Governmental Authority” shall mean the government of the United States of
America or any other nation, or of any political subdivision thereof, whether
state or local, and any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

 

“Hazardous Substance” shall mean any substances, materials, or wastes identified
or regulated as “hazardous,” “toxic,” or “dangerous” pursuant to any
Environmental Law, including without limitation pollutants, contaminants,
petroleum, petroleum products (including crude oil or any faction thereof),
radionuclides, radioactive materials, medical and infectious waste, and PFAS
(polyfluoroalkyl substances or perfluoroalkyl substances).

 

“Hedge Contract” shall mean (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, puts, commodity
swaps, commodity options, forward commodity contracts, equity or equity index
swaps or options, bond or bond price or bond index swaps or options or forward
bond or forward bond price or forward bond index transactions, interest rate
options, forward foreign exchange transactions, cap transactions, floor
transactions, collar transactions, currency swap transactions, cross-currency
rate swap transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

“Intellectual Property” shall mean with respect to any Person, all of such
Person’s rights, title and interest in and to all Copyrights, Patents and
Trademarks, including, without limitation, all present and future: trade
secrets, know-how and other proprietary information; trademarks, trademark
applications, internet domain names, service marks, service mark applications,
trade dress, trade names, business names, designs, logos, slogans (and all
translations, adaptations, derivations and combinations of the foregoing)
indicia and other source and/or business identifiers, and the goodwill of the
business relating thereto and all registrations or applications for
registrations which have heretofore been or may hereafter be issued thereon
throughout the world (but excluding intent-to-use trademark applications unless
and until a statement of use or amendment to allege use is filed and accepted by
the U.S. Patent and Trademark Office or any other filing is made or
circumstances otherwise change so that the interests of a Company Party in such
trademarks is no longer on an “intent-to-use” basis, at which time such
trademarks shall automatically and without further action by the parties be
subject to the security interest granted by such Company Party to the New
Indenture Trustee under the New Indenture); copyrights and copyright
applications; (including copyrights for computer programs) and all tangible and
intangible property embodying the copyrights, unpatented inventions (whether or
not patentable); patents and patent applications; industrial design applications
and registered industrial designs; license agreements related to any of the
foregoing and income therefrom; books, records, writings, computer tapes or
disks, flow diagrams, specification sheets, computer software, source codes,
object codes, executable code, data, databases and other physical
manifestations, embodiments or incorporations of any of the foregoing; the right
to sue for all past, present and future infringements of any of the foregoing;
all other intellectual property; and all common law and other rights throughout
the world in and to all of the foregoing.

 

The Company or any Company Party shall be deemed to have “Knowledge” (or other
similar phrase) of a particular fact or other matter if any Responsible Officer
or any other executive officer (as defined in Rule 3b-7 under the Exchange Act)
of the Company has “Knowledge” of such fact or other matter. An individual shall
be deemed to have “Knowledge” of a particular fact or other matter if such
individual is actually aware of such fact or other matter or would have
knowledge of such fact or other matter after a commercially reasonable inquiry
and investigation.

 

“Legal Requirements” shall mean, as to any Person, any law, statute, ordinance,
decree, requirement, order, judgment, rule, regulation (or official
interpretation of any of the foregoing, including any official policy or
guidance) of, and the terms of any license or permit issued by, any Governmental
Authority, including, but not limited to, Regulations D, T, U, and X, which is
applicable to such Person.

 

“Lien” shall mean any recorded or unrecorded, express or implied, written or
oral mortgage, lien (statutory or otherwise), pledge, assignment, charge, deed
of trust, security interest, hypothecation, preference, deposit arrangement or
encumbrance (or other type of arrangement having the practical effect of the
foregoing) to secure or provide for the payment of any obligation of any Person,
whether arising by contract, operation of law, or otherwise (including, without
limitation, the interest of a vendor or lessor under any conditional sale
agreement, synthetic lease, Capital Lease, or other title retention agreement).

 

“Material Adverse Change” shall mean (i) a material adverse change in the
business, assets, financial condition or operations of the Company Parties,
taken as a whole, (ii) a material adverse change on any Company Party’s ability,
as a whole, to perform its obligations under any Equity Documents, the Security
Instruments or any documents contemplated thereby, or (iii) a material adverse
change on the validity or enforceability of this Agreement (other than as a
direct result of an action or omission by the Representative solely to the
extent that the Representative was expressly required to take such action under
the Agreement and failed to do so).

 

“Material Contract” shall mean each contract or agreement to which the Company
or any other Company Party is a party that is required (or would be required if
such Person were subject to the reporting requirements of Section 13(a) or 15(d)
of the Exchange Act) to be filed with the SEC pursuant to the requirements of
Item 601(b) of Regulation S-K (other than those which have expired, terminated
or are otherwise no longer in effect).

 

“Multiemployer Plan” shall mean a “multiemployer plan” as defined in Section
3(37) and Section 4001(a)(3) of ERISA that is subject to Title IV of ERISA.

 

“National Priorities List” has the meaning assigned such term in CERCLA.

 

“New Permitted Lien” means a Lien on the Property of a Company Party that is a
Permitted Lien pursuant to Section 4.29 of the New Indenture.

 

“Obligations” shall have the meaning assigned to such term in the New Indenture.

 

“OFAC” shall mean the U.S. Treasury Department Office of Foreign Assets Control.

 

“Option Period” shall mean the period beginning on the date of Exchange Closing
and ending on the later of (i) within one hundred eighty (180) calendar days
after the Exchange Closing and (ii) thirty (30) calendar days following the day
on which the Stockholder Proposal is approved by the stockholders of the
Company.

 

“Organizational Documents” shall mean with respect to any Person, (i) in the
case of any corporation, the certificate of incorporation and by-laws (or
similar documents) of such Person, (ii) in the case of any limited liability
company, the certificate of formation and operating agreement (or similar
documents) of such Person, (iii) in the case of any limited partnership, the
certificate of formation and limited partnership agreement (or similar
documents) of such Person, (iv) in the case of any general partnership, the
partnership agreement (or similar document) of such Person and (v) in any other
case, the functional equivalent of the foregoing.

 

“Patents" shall have the meaning assigned to such term in the Existing Security
Agreement.

 

“Permits” shall mean any approval, certificate of occupancy, consent, waiver,
exemption, variance, franchise, order, permit, authorization, right or license
of or from any Governmental Authority, including without limitation, an
Environmental Permit.

 

“Permitted Dispositions” shall mean any Disposition permitted by Section 4.32 of
the New Indenture.

 

“Person” shall mean any person or entity, whether an individual, trustee,
corporation, limited liability company, general partnership, limited
partnership, trust, unincorporated organization, business association, firm,
joint venture, governmental entity.

 

“Plan” shall mean any employee pension benefit plan, as defined in Section 3(2)
of ERISA, subject to the provisions of Title IV of ERISA, Section 412 of the
Code or Section 302 of ERISA other than a Multiemployer Plan.

 

“Property” of any Person means any property or assets (whether real, personal,
or mixed, tangible or intangible) of such Person.

 

“Real Property” shall mean, collectively, all right, title and interest
(including any leasehold estate) in and to any and all parcels of or interests
in real property owned, or leased by any person, whether by lease, license or
other means, together with, in each case, all easements, hereditaments and
appurtenances relating thereto and all improvements and appurtenant futures and,
for the avoidance of doubt, includes buildings and fixtures.

 

“Recommendation Withdrawal” means to withhold, withdraw, qualify or modify in a
manner adverse to the Holders (it being understood that taking a neutral
position or no position with respect to any Alternative Financing Proposal shall
be considered to modify), or publicly propose to withhold, withdraw, qualify or
modify in a manner adverse to the Holders or take any action or make any
statement materially inconsistent with, the Recommendation.

 

“Regulations D, T, U and X” shall mean Regulations D, T, U, and X of the Federal
Reserve Board, as the same is from time to time in effect, and all official
rulings and interpretations thereunder or thereof.

 

“Release” shall mean any release, deposit, discharge, emission, leaking,
leaching, spilling, seeping, migrating, injecting, pumping, pouring, emptying,
escaping, dumping, or disposing into the Environment or as may be defined in the
Environmental Laws.

 

“Response” shall mean any response, remedial, removal, or corrective actions
undertaken as required pursuant to Environmental Laws to investigate or address
a Release of Hazardous Substances to the Environment.

 

“Responsible Officer” means (i) with respect to any Person that is a
corporation, such Person's Chief Executive Officer, President, Chief Financial
Officer, Treasurer or General Counsel, (ii) with respect to any Person that is a
limited liability company, a manager or the Responsible Officer of such Person's
managing member or manager, and (iii) with respect to any Person that is a
general partnership or a limited liability partnership, the Responsible Officer
of such Person's general partner or partners.

 

“Returns” shall mean any federal, state, local, or foreign report, declaration
of estimated Tax, information statement or return relating to, or required to be
filed in connection with, any Taxes, including any information return or report
with respect to backup withholding or other payments of third parties.

 

“Sale Leaseback Transaction” shall mean means any arrangement, directly or
indirectly, with any person whereby any Company Party shall sell or transfer any
property, real or personal, used or useful in its business, whether now owned or
hereafter acquired, and thereafter rent or lease such property or other property
which it intends to use for substantially the same purpose or purposes as the
property being sold or transferred.

 

“Security Instruments” shall mean, individually and collectively, (i) the New
Mortgage, (ii) the New Security Agreement, (iii) the 2020 Environmental
Indemnity Agreement, (iv) each other agreement, instrument or document executed
at any time in connection with the New Security Agreement, the New Mortgage, the
2020 Environmental Indemnity Agreement or the New Indenture, (v) each agreement,
instrument or document executed in connection with any Deposit Account subject
to the New Indenture Trustee’s control; and (vi) each other agreement,
instrument or document executed at any time in connection with securing the
Obligations.

 

“Solvent” shall mean, with respect to any Person, as of the date of any
determination, that on such date (i) the fair value of the Property of such
Person (both at fair valuation and at present fair saleable value) is greater
than the total liabilities, including contingent liabilities, of such Person,
(ii) the present fair saleable value of the assets of such Person is not less
than the amount that will be required to pay the probable liability of such
Person on its debts as they become absolute and matured, (iii) such Person is
able to realize upon its assets and pay its debts and other liabilities,
contingent obligations, and other commitments as they mature in the normal
course of business, (iv) such Person does not intend to, and does not believe
that it will, incur debts or liabilities beyond such Person's ability to pay as
such debts and liabilities mature, and (v) such Person is not engaged in
business or a transaction, and is not about to engage in business or a
transaction, for which such Person's Property would constitute unreasonably
small capital after giving due consideration to current and anticipated future
capital requirements and current and anticipated future business conduct and the
prevailing practice in the industry in which such Person is engaged. In
computing the amount of contingent liabilities at any time, such liabilities
shall be computed at the amount which, in light of the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability.

 

“Subsidiary” shall mean, with respect to any Person (the “parent”) at any date,
(i) any other corporation, limited liability company, association, or other
business entity of which securities or other ownership interests representing
more than 50% of the voting power of all equity interests entitled (without
regard to the occurrence of any contingency) to vote in the election of the
Board of Directors thereof are, as of such date, owned, controlled or held by
the parent and/or one or more direct or indirect subsidiaries of the parent,
(ii) any partnership (A) the sole general partner or the managing general
partner of which is the parent and/or one or more direct or indirect
subsidiaries of the parent or (B) the only general partners of which are the
parent and/or one or more direct or indirect subsidiaries of the parent and
(iii) any other Person that is otherwise Controlled by the parent and/or one or
more subsidiaries of the parent. Unless the context requires otherwise,
“Subsidiary” refers to a Subsidiary of the Company.

 

“Taking” shall mean any condemnation for public use of, or damage by reason of,
the action of any Governmental Authority, or any transfer by private sale in
lieu thereof, either temporarily or permanently.

 

“Taxes” shall mean all taxes, charges, fees, levies, or other assessments
imposed by any federal, state, local, or foreign taxing authority, including
without limitation, income, gross receipts, excise, real or personal property,
sales, occupation, use, service, leasing, environmental, value added, transfer,
payroll, and franchise taxes (and including any interest, penalties, or
additions to tax attributable to or imposed on with respect to any such
assessment).

 

“Trademarks” shall have the meaning assigned to such term in the Existing
Security Agreement.

 

“Trading Day” means a day during which (i) trading in securities generally
occurs on the principal United States national or regional securities exchange
on which the Common Stock is then listed or admitted for trading or, if the
Common Stock is not then listed or admitted for trading on a United States
national or regional securities exchange, on the principal other market on which
the Common Stock is then traded, and (ii) a Closing Price for the Common Stock
is available on such securities exchange or market. If the Common Stock is not
so listed or traded, “Trading Day” means a Business Day.

 

 

 

 

 

[Remainder of this page intentionally left blank - Signature page follows]

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

Wbox 2019-3 Ltd., as Holder

 

 

By: /s/ Mark Strefling_____________________

Name: Mark Strefling

Title: Director

 

 

WHITEBOX ADVISORS LLC, as Representative

 

By: /s/ Luke Harris________________________

Name: Luke Harris

Title: General Counsel, Whitebox Advisors LLC

 

 

GEVO, INC.

 

By: /s/ Geoffrey T. Williams, Jr._____________

Name: Geoffrey T. Williams, Jr.

Title: General Counsel & Secretary

 

 

GUARANTORS:

 

 

GEVO DEVELOPMENT, LLC

 

By: /s/ Geoffrey T. Williams, Jr.______________

Name: Geoffrey T. Williams, Jr.

Title: General Counsel & Secretary

 

AGRI-ENERGY, LLC

 

 

By: /s/ Geoffrey T. Williams, Jr.______________

Name: Geoffrey T. Williams, Jr.

Title: General Counsel & Secretary

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

SCHEDULE I

 

Holders

 

 

Name

Principal Plus Accrued But Unpaid Interest of Existing Notes

Principal Amount of New Notes

Wbox 2019-3 Ltd.

$14,099,712.00

$14,381,706.00

     

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

EXHIBIT A

 

NEW INDENTURE

 

 

 

--------------------------------------------------------------------------------

 

 

 

EXHIBIT B

 

FORM OF LEGAL OPINION

 

 

--------------------------------------------------------------------------------

 

 

 

EXHIBIT C

 

FORM OF MINNESOTA LEGAL OPINION

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

EXHIBIT D

 

REGISTRATION RIGHTS AGREEMENT

 

 

--------------------------------------------------------------------------------

 

 

 

EXHIBIT E

 

FORM OF WARRANT

 

 

--------------------------------------------------------------------------------

 

 

GEVO, INC.

 

Pre-Funded Warrant To Purchase Common Stock

 

Warrant No.: ___

Number of Shares of Common Stock: _____________

Date of Issuance: _____________     (“Issuance Date”)

 

Gevo, Inc., a corporation organized under the laws of Delaware (the “Company”),
hereby certifies that, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, ___________________, the
registered holder hereof or its permitted assigns (the “Holder”), is entitled,
subject to the terms set forth below, to purchase from the Company, for no
further payment or additional consideration, at any time or times on or after
the Issuance Date (the “Initial Exercisability Date”), but not after 11:59 p.m.,
New York time, on the Expiration Date, (as defined below), ________________
(__________) fully paid non-assessable shares of Common Stock (as defined
below), subject to adjustment as provided herein (the “Warrant Shares”);
provided that, if at the time of the Expiration Date of this Warrant the Holder
would own in excess of the Maximum Percentage (as defined below) upon a full
exercise of this Warrant, then the Expiration Date shall be automatically
extended by six (6) months. Except as otherwise defined herein, capitalized
terms in this Pre-Funded Warrant to Purchase Common Stock (including any
Warrants to Purchase Common Stock issued in exchange, transfer or replacement
hereof, this “Warrant”), shall have the meanings set forth in Section 16.

 

The aggregate exercise price of this Warrant, was pre-funded to the Company on
or prior to the Issuance Date by conversion of the Holder’s 12.0% Convertible
Senior Secured Notes due 2020/2021 (the “2020/2021 Notes”) and, consequently, no
additional consideration shall be required to be paid by the Holder to any
Person to effect any exercise of this Warrant. The Holder shall not be entitled
to the return or refund of all, or any portion, of such pre-paid aggregate
exercise price under any circumstance or for any reason whatsoever, including in
the event this Warrant shall not have been exercised prior to the Expiration
Date.

 

1.     EXERCISE OF WARRANT.

 

(a)     Mechanics of Exercise. Subject to the terms and conditions hereof
(including, without limitation, the limitations set forth in Section 1(d)), this
Warrant may be exercised by the Holder at any time or times on or after the
Initial Exercisability Date, in whole or in part, by delivery (whether via
facsimile, electronic mail or otherwise) of a written notice, in the form
attached hereto as Exhibit A (the “Exercise Notice”), of the Holder’s election
to exercise this Warrant. The Holder shall not be required to deliver the
original Warrant in order to effect an exercise hereunder, nor shall any
ink-original signature or medallion guarantee (or other type of guarantee or
notarization) with respect to any Exercise Notice be required. Execution and
delivery of the Exercise Notice with respect to less than all of the Warrant
Shares shall have the same effect as cancellation of the original Warrant and
issuance of a new Warrant evidencing the right to purchase the remaining number
of Warrant Shares. On or before the second (2nd) Trading Day following the date
on which the Company has received the applicable Exercise Notice, the Company
shall transmit by facsimile or electronic mail an acknowledgment of confirmation
of receipt of the Exercise Notice, in the form attached to the Exercise Notice,
to the Holder and the Company’s transfer agent (the “Transfer Agent”). On or
prior to the earlier of (i) the third (3rd) Trading Day and (ii) the number of
Trading Days comprising the Standard Settlement Period, in each case following
the date on which the Exercise Notice has been delivered to the Company (such
earlier date, the “Share Delivery Date”), the Company shall (X) provided that
the Transfer Agent is participating in The Depository Trust Company (“DTC”) Fast
Automated Securities Transfer Program, credit such aggregate number of Warrant
Shares to which the Holder is entitled pursuant to such exercise to the Holder’s
or its designee’s balance account with DTC through its Deposit / Withdrawal At
Custodian system, or (Y) if the Transfer Agent is not participating in the DTC
Fast Automated Securities Transfer Program, issue and dispatch by overnight
courier to the address as specified in the Exercise Notice, a certificate,
registered in the name of the Holder or its designee, for the number of Warrant
Shares to which the Holder is entitled pursuant to such exercise. The Company
shall be responsible for all fees and expenses of the Transfer Agent and all
fees and expenses with respect to the issuance of Warrant Shares via DTC, if
any, including without limitation for same day processing. Upon delivery of the
Exercise Notice, the Holder shall be deemed for all corporate purposes to have
become the holder of record and beneficial owner of the Warrant Shares with
respect to which this Warrant has been exercised, irrespective of the date such
Warrant Shares are credited to the Holder’s DTC account or the date of delivery
of the certificates evidencing such Warrant Shares, as the case may be. If this
Warrant is physically delivered to the Company in connection with any exercise
pursuant to this Section 1(a) and the number of Warrant Shares represented by
this Warrant submitted for exercise is greater than the number of Warrant Shares
being acquired upon an exercise, then the Company shall as soon as practicable
and in no event later than three (3) Trading Days after any exercise and at its
own expense, issue and deliver to the Holder (or its designee) a new Warrant (in
accordance with Section 7(d)) representing the right to purchase the number of
Warrant Shares issuable immediately prior to such exercise under this Warrant,
less the number of Warrant Shares with respect to which this Warrant is
exercised. No fractional Warrant Shares are to be issued upon the exercise of
this Warrant, but rather the number of Warrant Shares to be issued shall be
rounded to the nearest whole number. The Company shall pay any and all transfer,
stamp, issuance and similar taxes, costs and expenses (including, without
limitation, fees and expenses of the Transfer Agent) which may be payable with
respect to the issuance and delivery of Warrant Shares upon exercise of this
Warrant. The Company’s obligations to issue and deliver Warrant Shares in
accordance with the terms and subject to the conditions hereof are absolute and
unconditional, irrespective of any action or inaction by the Holder to enforce
the same, any waiver or consent with respect to any provision hereof, the
recovery of any judgment against any Person or any action to enforce the same,
or any setoff, counterclaim, recoupment, limitation or termination.

 

(b)     Company’s Failure to Timely Deliver Securities. If either (I) the
Company shall fail for any reason or for no reason to issue to the Holder on or
prior to the applicable Share Delivery Date, if (x) the Transfer Agent is not
participating in the DTC Fast Automated Securities Transfer Program, a
certificate for the number of shares of Common Stock to which the Holder is
entitled and register such Common Stock on the Company’s share register or (y)
if the Transfer Agent is participating in the DTC Fast Automated Securities
Transfer Program, to credit the Holder’s balance account with DTC, for such
number of shares of Common Stock to which the Holder is entitled upon the
Holder’s exercise of this Warrant or (II) (i) a registration statement covering
the issuance or resale of the Warrant Shares that are the subject of the
Exercise Notice (the “Exercise Notice Warrant Shares”) is not available for the
issuance or resale and (ii) the entire amount of Warrant Shares held by the
Holder and its Attribution Parties may not be sold without restriction pursuant
to Rule 144 under the Securities Act of 1933, as amended, (including, without
limitation, volume restrictions) and without the need for current public
information required by Rule 144(c)(1) (or Rule 144(i)(2), if applicable), as
applicable, of such Exercise Notice Warrant Shares and (x) the Company fails to
promptly, but in no event later than two (2) Business Days after such
registration statement becomes unavailable, to so notify the Holder and (y) the
Company is unable to deliver the Exercise Notice Warrant Shares electronically
without any restrictive legend by crediting such aggregate number of Exercise
Notice Warrant Shares to the Holder’s or its designee’s balance account with DTC
through its Deposit / Withdrawal At Custodian system (the event described in the
immediately foregoing clause (II) is hereinafter referred as a “Notice Failure”
and together with the event described in clause (I) above, an “Exercise
Failure”), then, in addition to all other remedies available to the Holder, if
on or prior to the applicable Share Delivery Date either (I) if the Transfer
Agent is not participating in the DTC Fast Automated Securities Transfer
Program, the Company shall fail to issue and deliver a certificate to the Holder
and register such shares of Common Stock on the Company’s share register or, if
the Transfer Agent is participating in the DTC Fast Automated Securities
Transfer Program, credit the Holder’s balance account with DTC for the number of
shares of Common Stock to which the Holder is entitled upon the Holder’s
exercise hereunder or pursuant to the Company’s obligation pursuant to clause
(ii) below or (II) a Notice Failure occurs, and if on or after such Trading Day
the Holder purchases (in an open market transaction or otherwise) Common Stock
to deliver in satisfaction of a sale by the Holder of shares of Common Stock
issuable upon such exercise that the Holder anticipated receiving from the
Company (a “Buy-In”), then the Company shall, within three (3) Trading Days
after the Holder’s request and in the Holder’s discretion, either (i) pay cash
to the Holder in an amount equal to the Holder’s total purchase price (including
brokerage commissions and other out-of-pocket expenses, if any) for the shares
of Common Stock so purchased (the “Buy-In Price”), at which point the Company’s
obligation to deliver such certificate (and to issue such shares of Common
Stock) or credit such Holder’s balance account with DTC for such shares of
Common Stock shall terminate, or (ii) promptly honor its obligation to deliver
to the Holder a certificate or certificates representing such shares of Common
Stock or credit such Holder’s balance account with DTC, as applicable, and pay
cash to the Holder in an amount equal to the excess (if any) of the Buy-In Price
over the product of (A) such number of shares of Common Stock, times (B) any
trading price of the Common Stock selected by the Holder in writing as in effect
at any time during the period beginning on the applicable Exercise Date and
ending on the applicable Share Delivery Date (any payment described in clause
(i) or clause (ii) above, a “Buy-In Payment Amount”). Notwithstanding anything
to the contrary set forth in this paragraph, if a Buy-In Payment Amount cannot
be paid in cash because of restrictions by one or more of the Company’s lenders
(including the then holders of notes issued by the Company pursuant to one or
more indentures or restrictions under other agreements related thereto), in lieu
of making such payment in cash, the Company may elect, in its sole discretion,
to satisfy such Buy-In Payment Amount by delivering a number of shares of Common
Stock equal to the quotient determined by dividing (x) the Buy-In Payment Amount
by (y) 90% of the last Weighted Average Price on the date of such payment.
Nothing shall limit the Holder’s right to pursue any other remedies available to
it hereunder, at law or in equity, including, without limitation, a decree of
specific performance and/or injunctive relief with respect to the Company’s
failure to timely deliver certificates representing Warrant Shares (or to
electronically deliver such Warrant Shares) upon the exercise of this Warrant as
required pursuant to the terms hereof. While this Warrant is outstanding, the
Company shall cause its transfer agent to participate in the DTC Fast Automated
Securities Transfer Program. In addition to the foregoing rights, (i) if the
Company fails to deliver the applicable number of Warrant Shares upon an
exercise pursuant to Section 1 by the applicable Share Delivery Date, then the
Holder shall have the right to rescind such exercise in whole or in part and
retain and/or have the Company return, as the case may be, any portion of this
Warrant that has not been exercised pursuant to such Exercise Notice; provided
that the rescission of an exercise shall not affect the Company’s obligation to
make any payments that have accrued prior to the date of such notice pursuant to
this Section 1(b) or otherwise, and (ii) if a registration statement covering
the issuance or resale of the Warrant Shares that are subject to an Exercise
Notice is not available for the issuance or resale and the entire amount of
Warrant Shares held by the Holder and its Attribution Parties may not be sold
without restriction pursuant to Rule 144 under the Securities Act of 1933, as
amended, (including, without limitation, volume restrictions) and without the
need for current public information required by Rule 144(c)(1) (or Rule
144(i)(2), if applicable), as applicable, of such Exercise Notice Warrant Shares
and the Holder has submitted an Exercise Notice prior to receiving notice of the
non-availability of such registration statement and the Company has not already
delivered the Warrant Shares underlying such Exercise Notice electronically
without any restrictive legend by crediting such aggregate number of Warrant
Shares to which the Holder is entitled pursuant to such exercise to the Holder’s
or its designee’s balance account with DTC through its Deposit / Withdrawal At
Custodian system, the Holder shall have the option, by delivery of notice to the
Company, to rescind such Exercise Notice in whole or in part and retain or have
returned, as the case may be, any portion of this Warrant that has not been
exercised pursuant to such Exercise Notice; provided that the rescission of an
Exercise Notice shall not affect the Company’s obligation to make any payments
that have accrued prior to the date of such notice pursuant to this Section 1(b)
or otherwise.

 

(c)     Exercise. Upon issuance of the Warrants upon conversion of the 2020/2021
Notes, the Company acknowledges and agrees the Warrants shall take on the Rule
144 characteristics of the 2020/2021 Notes being converted, and the holding
period of the 2020/2021 Notes being converted may be tacked on to the holding
period of the Warrants. Upon issuance of the Warrant Shares, the Company
acknowledges and agrees that in accordance with Section 3(a)(9) of the
Securities Act, the Warrant Shares shall take on the Rule 144 characteristics of
the Warrants being exercised, and the holding period of the Warrants being
exercised may be tacked on to the holding period of the Warrant Shares. The
Company agrees not to take any position contrary to this Section 1(c).

 

                                           (d)     Disputes. In case of a
dispute as to the determination of the arithmetic calculation of the Warrant
Shares, the Company shall promptly issue to the Holder the number of Warrant
Shares that are not disputed and resolve such dispute in accordance with Section
11.

 

(e)     Beneficial Ownership. Notwithstanding anything to the contrary contained
herein, the Company shall not effect the exercise of any portion of this
Warrant, and the Holder shall not have the right to exercise any portion of this
Warrant, pursuant to the terms and conditions of this Warrant and any such
exercise shall be null and void and treated as if never made, to the extent that
after giving effect to such exercise, the Holder together with the other
Attribution Parties collectively would beneficially own in excess of 4.99% (the
“Maximum Percentage”) of the number of shares of Common Stock outstanding
immediately after giving effect to such exercise. For purposes of the foregoing
sentence, the aggregate number of shares of Common Stock beneficially owned by
the Holder and the other Attribution Parties shall include the number of shares
of Common Stock held by the Holder and all other Attribution Parties plus the
number of shares of Common Stock issuable upon exercise of this Warrant with
respect to which the determination of such sentence is being made, but shall
exclude the number of shares of Common Stock which would be issuable upon (A)
exercise of the remaining, unexercised portion of this Warrant beneficially
owned by the Holder or any of the other Attribution Parties and (B) exercise or
conversion of the unexercised or unconverted portion of any other securities of
the Company (including, without limitation, any convertible notes or convertible
preferred stock or warrants, including the other Warrants) beneficially owned by
the Holder or any other Attribution Party subject to a limitation on conversion
or exercise analogous to the limitation contained in this Section 1(e). For
purposes of this Section 1(e), beneficial ownership shall be calculated in
accordance with Section 13(d) of the Securities Exchange Act of 1934, as amended
(the “1934 Act”). For purposes of this Warrant, in determining the number of
outstanding shares of Common Stock the Holder may acquire upon the exercise of
this Warrant without exceeding the Maximum Percentage, the Holder may rely on
the number of outstanding shares of Common Stock as reflected in (x) the
Company’s most recent Annual Report on Form 10-K, Quarterly Report on Form 10-Q
and Current Reports on Form 8-K or other public filing with the Securities and
Exchange Commission (the “SEC”), as the case may be, (y) a more recent public
announcement by the Company or (3) any other written notice by the Company or
the Transfer Agent setting forth the number of shares of Common Stock
outstanding (the “Reported Outstanding Share Number”). If the Company receives
an Exercise Notice from the Holder at a time when the actual number of
outstanding shares of Common Stock is less than the Reported Outstanding Share
Number, the Company shall (i) notify the Holder in writing of the number of
shares of Common Stock then outstanding and, to the extent that such Exercise
Notice would otherwise cause the Holder’s beneficial ownership, as determined
pursuant to this Section 1(e), to exceed the Maximum Percentage, the Holder must
notify the Company of a reduced number of Warrant Shares to be purchased
pursuant to such Exercise Notice (the number of shares by which such purchase is
reduced, the “Reduction Shares”) and (ii) as soon as reasonably practicable, the
Company shall return to the Holder any exercise price paid by the Holder for the
Reduction Shares. For any reason at any time, upon the written or oral request
of the Holder, the Company shall within one (1) Business Day confirm orally and
in writing or by electronic mail to the Holder the number of shares of Common
Stock then outstanding. In any case, the number of outstanding shares of Common
Stock shall be determined after giving effect to the conversion or exercise of
securities of the Company, including this Warrant, by the Holder and any other
Attribution Party since the date as of which the Reported Outstanding Share
Number was reported. In the event that the issuance of Common Stock to the
Holder upon exercise of this Warrant results in the Holder and the other
Attribution Parties being deemed to beneficially own, in the aggregate, more
than the Maximum Percentage of the number of outstanding shares of Common Stock
(as determined under Section 13(d) of the 1934 Act), the number of shares so
issued by which the Holder’s and the other Attribution Parties’ aggregate
beneficial ownership exceeds the Maximum Percentage (the “Excess Shares”) shall
be deemed null and void and shall be cancelled ab initio, and the Holder shall
not have the power to vote or to transfer the Excess Shares. As soon as
reasonably practicable after the issuance of the Excess Shares has been deemed
null and void, the Company shall return to the Holder the exercise price paid by
the Holder for the Excess Shares. Upon delivery of a written notice to the
Company, the Holder may from time to time increase or decrease the Maximum
Percentage to any other percentage not in excess of 9.99% as specified in such
notice; provided that (i) any such increase in the Maximum Percentage will not
be effective until the sixty-first (61st) day after such notice is delivered to
the Company and (ii) any such increase or decrease will apply only to the Holder
and the other Attribution Parties and not to any other holder of Warrants that
is not an Attribution Party of the Holder. For purposes of clarity, the shares
of Common Stock issuable pursuant to the terms of this Warrant in excess of the
Maximum Percentage shall not be deemed to be beneficially owned by the Holder
for any purpose including for purposes of Section 13(d) or Rule 16a-1(a)(1) of
the 1934 Act. No prior inability to exercise this Warrant pursuant to this
paragraph shall have any effect on the applicability of the provisions of this
paragraph with respect to any subsequent determination of exercisability. The
provisions of this paragraph shall be construed and implemented in a manner
otherwise than in strict conformity with the terms of this Section 1(e) to the
extent necessary to correct this paragraph or any portion of this paragraph
which may be defective or inconsistent with the intended beneficial ownership
limitation contained in this Section 1(e) or to make changes or supplements
necessary or desirable to properly give effect to such limitation. The
limitation contained in this paragraph may not be waived and shall apply to a
successor holder of this Warrant. The Holder acknowledges that the Company may
rely on the information set forth in the Exercise Notice, and shall not be
required to independently verify whether or not an exercise would trigger the
provisions of this paragraph.

 

(f)     Required Reserve Amount.  So long as this Warrant remains outstanding,
the Company shall at all times keep reserved for issuance under this Warrant a
number of shares of Common Stock at least equal to 100% of the maximum number of
shares of Common Stock as shall be necessary to satisfy the Company’s obligation
to issue shares of Common Stock under the Warrants then outstanding (without
regard to any limitations on exercise) (the “Required Reserve Amount”); provided
that at no time shall the number of shares of Common Stock reserved pursuant to
this Section 1(f) be reduced other than in connection with any exercise of
Warrants or such other event covered by Section 2(a) below.  The Required
Reserve Amount (including, without limitation, each increase in the number of
shares so reserved) shall be allocated pro rata among the holders of the
Warrants based on the number of shares of Common Stock issuable upon exercise of
Warrants held by each holder thereof on the Issuance Date (without regard to any
limitations on exercise) (the “Authorized Share Allocation”). In the event that
a holder shall sell or otherwise transfer any of such holder’s Warrants, each
transferee shall be allocated a pro rata portion of such holder’s Authorized
Share Allocation. Any shares of Common Stock reserved and allocated to any
Person which ceases to hold any Warrants shall be allocated to the remaining
holders of Warrants, pro rata based on the number of shares of Common Stock
issuable upon exercise of the Warrants then held by such holders thereof
(without regard to any limitations on exercise).

 

(g)     Insufficient Authorized Shares. If, notwithstanding Section 1(f) above,
and not in limitation thereof, at any time while this Warrant remains
outstanding the Company does not have a sufficient number of authorized and
unreserved shares of Common Stock to satisfy its obligation to reserve for
issuance the Required Reserve Amount (an “Authorized Share Failure”), then the
Company shall promptly take all action reasonably necessary to increase the
Company’s authorized shares of Common Stock to an amount sufficient to allow the
Company to reserve the Required Reserve Amount for this Warrant then
outstanding. Without limiting the generality of the foregoing sentence, as soon
as practicable after the date of the occurrence of an Authorized Share Failure,
but in no event later than ninety (90) days after the occurrence of such
Authorized Share Failure, the Company shall hold a meeting of its stockholders
for the approval of an increase in the number of authorized shares of Common
Stock. In connection with such meeting, the Company shall provide each
stockholder with a proxy statement and shall use its reasonable best efforts to
solicit its stockholders’ approval of such increase in authorized shares of
Common Stock and to cause its board of directors to recommend to the
stockholders that they approve such proposal. Notwithstanding the foregoing, if
any such time of an Authorized Share Failure, the Company is able to obtain the
written consent of a majority of the shares of its issued and outstanding shares
of Common Stock to approve the increase in the number of authorized shares of
Common Stock, the Company may satisfy this obligation by obtaining such consent
and submitting for filing with the SEC an Information Statement on Schedule 14C.

 

                            2.     ADJUSTMENT OF NUMBER OF WARRANT SHARES. The
number of Warrant Shares shall be adjusted from time to time as follows:

 

(a)     Adjustment Upon Subdivision or Combination of Common Stock. If the
Company at any time on or after the Issuance Date subdivides (by any stock
split, stock dividend, recapitalization or otherwise) one or more classes of its
outstanding shares of Common Stock into a greater number of shares, the number
of Warrant Shares will be proportionately increased. If the Company at any time
on or after the Issuance Date combines (by combination, reverse stock split or
otherwise) one or more classes of its outstanding shares of Common Stock into a
smaller number of shares, the number of Warrant Shares will be proportionately
decreased. Any adjustment under this Section 2(a) shall become effective at the
close of business on the date the subdivision or combination becomes effective.

 

(b)     Other Events. If any event occurs of the type contemplated by the
provisions of this Section 2 but not expressly provided for by such provisions
(including, without limitation, the granting of stock appreciation rights,
phantom stock rights or other rights with equity features), then the Company’s
Board of Directors will make an appropriate adjustment in the number of Warrant
Shares, as mutually determined by the Company’s Board of Directors and the
Required Holders, so as to protect the rights of the Holder; provided that no
such adjustment pursuant to this Section 2(b) decrease the number of Warrant
Shares as otherwise determined pursuant to this Section 2.

 

3.     RIGHTS UPON DISTRIBUTION OF ASSETS. In addition to any adjustments
pursuant to Section 2 above, if, on or after the Issuance Date and on or prior
to the Expiration Date, the Company shall declare or make any dividend or other
distribution of its assets (or rights to acquire its assets) to holders of
shares of Common Stock, by way of return of capital or otherwise (including,
without limitation, any distribution of cash, stock or other securities,
property, options, evidence of indebtedness or any other assets by way of a
dividend, spin off, reclassification, corporate rearrangement, scheme of
arrangement or other similar transaction) (a “Distribution”), at any time after
the issuance of this Warrant, then, in each such case, the Holder shall be
entitled to participate in such Distribution to the same extent that the Holder
would have participated therein if the Holder had held the number of shares of
Common Stock acquirable upon complete exercise of this Warrant (without regard
to any limitations or restrictions on exercise of this Warrant, including
without limitation, the Maximum Percentage) immediately before the date on which
a record is taken for such Distribution, or, if no such record is taken, the
date as of which the record holders of shares of Common Stock are to be
determined for the participation in such Distribution (provided, however, that
to the extent that the Holder’s right to participate in any such Distribution
would result in the Holder and the other Attribution Parties exceeding the
Maximum Percentage, then the Holder shall not be entitled to participate in such
Distribution to the extent of the Maximum Percentage (and shall not be entitled
to beneficial ownership of such shares of Common Stock as a result of such
Distribution (and beneficial ownership) to the extent of any such excess) and
the portion of such Distribution shall be held in abeyance for the benefit of
the Holder until such time or times, if ever, as its right thereto would not
result in the Holder and the other Attribution Parties exceeding the Maximum
Percentage, at which time or times the Holder shall be granted such Distribution
(and any Distributions declared or made on such initial Distribution or on any
subsequent Distribution held similarly in abeyance) to the same extent as if
there had been no such limitation).

 

                             4.     PURCHASE RIGHTS; FUNDAMENTAL TRANSACTIONS.

 

(a)     Purchase Rights. In addition to any adjustments pursuant to Section 2
above, if at any time on or after the Issuance Date and on or prior to the
Expiration Date the Company grants, issues or sells any Options, Convertible
Securities or rights to purchase stock, warrants, securities or other property
pro rata to the record holders of any class of Common Stock (the “Purchase
Rights”), then the Holder will be entitled to acquire, upon the terms applicable
to such Purchase Rights, the aggregate Purchase Rights which the Holder could
have acquired if the Holder had held the number of shares of Common Stock
acquirable upon complete exercise of this Warrant (without regard to any
limitations or restrictions on exercise of this Warrant, including without
limitation, the Maximum Percentage) immediately before the date on which a
record is taken for the grant, issuance or sale of such Purchase Rights, or, if
no such record is taken, the date as of which the record holders of Common Stock
are to be determined for the grant, issuance or sale of such Purchase Rights
(provided, however, that to the extent that the Holder’s right to participate in
any such Purchase Right would result in the Holder and the other Attribution
Parties exceeding the Maximum Percentage, then the Holder shall not be entitled
to participate in such Purchase Right to the extent of the Maximum Percentage
(and shall not be entitled to beneficial ownership of such Common Stock as a
result of such Purchase Right (and beneficial ownership) to the extent of any
such excess) and such Purchase Right to such extent shall be held in abeyance
for the benefit of the Holder until such time or times, if ever, as its right
thereto would not result in the Holder and the other Attribution Parties
exceeding the Maximum Percentage, at which time or times the Holder shall be
granted such right (and any Purchase Right granted, issued or sold on such
initial Purchase Right or on any subsequent Purchase Right to be held similarly
in abeyance) to the same extent as if there had been no such limitation).

 

(b)     Fundamental Transactions. The Company shall not enter into or be party
to a Fundamental Transaction unless the Successor Entity assumes in writing all
of the obligations of the Company under this Warrant in accordance with the
provisions of this Section 4(b), including agreements to deliver to the Holder
in exchange for this Warrant a security of the Successor Entity evidenced by a
written instrument substantially similar in form and substance to this Warrant,
including, without limitation, which is exercisable for a corresponding number
of shares of capital stock equivalent to the shares of Common Stock acquirable
and receivable upon exercise of this Warrant (without regard to any limitations
on the exercise of this Warrant) prior to such Fundamental Transaction, and with
no exercise price for such shares of capital stock (but taking into account the
relative value of the shares of Common Stock pursuant to such Fundamental
Transaction and the value of such shares of capital stock, such adjustments to
the number of shares of capital stock and such exercise price being for the
purpose of protecting the economic value of this Warrant immediately prior to
the consummation of such Fundamental Transaction). Upon the consummation of each
Fundamental Transaction, the Successor Entity shall succeed to, and be
substituted for (so that from and after the date of the applicable Fundamental
Transaction, the provisions of this Warrant referring to the “Company” shall
refer instead to the Successor Entity), and may exercise every right and power
of the Company and shall assume all of the obligations of the Company under this
Warrant with the same effect as if such Successor Entity had been named as the
Company herein. Upon consummation of each Fundamental Transaction, the Successor
Entity shall deliver to the Holder confirmation that there shall be issued upon
exercise of this Warrant at any time after the consummation of the applicable
Fundamental Transaction, in lieu of the shares of Common Stock (or other
securities, cash, assets or other property (except such items still issuable
under Sections 3 and 4(a) above, which shall continue to be receivable
thereafter)) issuable upon the exercise of this Warrant prior to the applicable
Fundamental Transaction, such shares of common stock (or its equivalent) of the
Successor Entity (including its Parent Entity) which the Holder would have been
entitled to receive upon the happening of the applicable Fundamental Transaction
had this Warrant been exercised immediately prior to the applicable Fundamental
Transaction (without regard to any limitations on the exercise of this Warrant),
as adjusted in accordance with the provisions of this Warrant. Notwithstanding
the foregoing, and without limiting Section 1(e) hereof, the Holder may elect,
at its sole option, by delivery of written notice to the Company to waive this
Section 4(b) to permit the Fundamental Transaction without the assumption of
this Warrant. In addition to and not in substitution for any other rights
hereunder, prior to the consummation of each Fundamental Transaction pursuant to
which holders of shares of Common Stock are entitled to receive securities or
other assets with respect to or in exchange for shares of Common Stock (a
“Corporate Event”), the Company shall make appropriate provision to insure that
the Holder will thereafter have the right to receive upon an exercise of this
Warrant at any time after the consummation of the applicable Fundamental
Transaction but prior to the Expiration Date, in lieu of the shares of the
Common Stock (or other securities, cash, assets or other property (except such
items still issuable under Sections 3 and 4(a) above, which shall continue to be
receivable thereafter)) issuable upon the exercise of the Warrant prior to such
Fundamental Transaction, such shares of stock, securities, cash, assets or any
other property whatsoever (including warrants or other purchase or subscription
rights) (collectively, the “Corporate Event Consideration”) which the Holder
would have been entitled to receive upon the happening of the applicable
Fundamental Transaction had this Warrant been exercised immediately prior to the
applicable Fundamental Transaction (without regard to any limitations on the
exercise of this Warrant). The provision made pursuant to the preceding sentence
shall be in a form and substance reasonably satisfactory to the Holder.
Notwithstanding the foregoing, in the event of a Change of Control, at the
request of the Holder delivered before the 30th day after such Change of
Control, the Company (or the Successor Entity) shall purchase this Warrant from
the Holder by paying to the Holder, within ten Business Days after such request
(or, if later, on the effective date of the Change of Control), at the option of
the Company, either (x) Common Stock (or corresponding Corporate Event
Consideration, as applicable) valued at the value of the consideration received
by the shareholders in such Change of Control or (y) cash, in each case, in an
amount equal to the Black Scholes Value of the remaining unexercised portion of
this Warrant on the effective date of such Change of Control.

 

(c)     Application. The provisions of this Section 4 shall apply similarly and
equally to successive Fundamental Transactions and Corporate Events and shall be
applied as if this Warrant (and any such subsequent warrants) were fully
exercisable and without regard to any limitations on the exercise of this
Warrant (provided that the Holder shall continue to be entitled to the benefit
of the Maximum Percentage, applied however with respect to shares of capital
stock registered under the 1934 Act and thereafter receivable upon exercise of
this Warrant (or any such other warrant)).

 

5.     NONCIRCUMVENTION. The Company hereby covenants and agrees that the
Company will not, by amendment of its Certificate of Incorporation or Bylaws, or
through any reorganization, transfer of assets, consolidation, merger, scheme of
arrangement, dissolution, issuance or sale of securities, or any other voluntary
action, avoid or seek to avoid the observance or performance of any of the terms
of this Warrant, and will at all times in good faith carry out all of the
provisions of this Warrant and take all action as may be required to protect the
rights of the Holder. Without limiting the generality of the foregoing, the
Company (i)  shall take all such actions as may be necessary or appropriate in
order that the Company may validly and legally issue fully paid and
nonassessable shares of Common Stock upon the exercise of this Warrant, and (ii)
shall, so long as any of the Warrants are outstanding, take all action necessary
to reserve and keep available out of its authorized and unissued shares of
Common Stock, solely for the purpose of effecting the exercise of the Warrants,
the number of shares of Common Stock as shall from time to time be necessary to
effect the exercise of the Warrants then outstanding (without regard to any
limitations on exercise).

 

                             6.     WARRANT HOLDER NOT DEEMED A STOCKHOLDER.
Except as otherwise specifically provided herein, the Holder, solely in such
Person’s capacity as a holder of this Warrant, shall not be entitled to vote or
receive dividends or be deemed the holder of capital stock of the Company for
any purpose, nor shall anything contained in this Warrant be construed to confer
upon the Holder, solely in such Person’s capacity as the Holder of this Warrant,
any of the rights of a stockholder of the Company or any right to vote, give or
withhold consent to any corporate action (whether any reorganization, issue of
stock, reclassification of stock, consolidation, merger, conveyance or
otherwise), receive notice of meetings, receive dividends or subscription
rights, or otherwise, prior to the issuance to the Holder of the Warrant Shares
which such Person is then entitled to receive upon the due exercise of this
Warrant. In addition, nothing contained in this Warrant shall be construed as
imposing any liabilities on the Holder to purchase any securities (upon exercise
of this Warrant or otherwise) or as a stockholder of the Company, whether such
liabilities are asserted by the Company or by creditors of the Company.
Notwithstanding this Section 6, the Company shall provide the Holder with copies
of the same notices and other information given to the stockholders of the
Company generally, contemporaneously with the giving thereof to the
stockholders.

 

                             7.     REISSUANCE OF WARRANTS.

 

(a)     Transfer of Warrant. If this Warrant is to be transferred, the Holder
shall surrender this Warrant to the Company, whereupon the Company will
forthwith issue and deliver upon the order of the Holder a new Warrant (in
accordance with Section 7(d)), registered as the Holder may request,
representing the right to purchase the number of Warrant Shares being
transferred by the Holder and, if less than the total number of Warrant Shares
then underlying this Warrant is being transferred, a new Warrant (in accordance
with Section 7(d)) to the Holder representing the right to purchase the number
of Warrant Shares not being transferred.

 

(b)     Lost, Stolen or Mutilated Warrant. Upon receipt by the Company of
evidence reasonably satisfactory to the Company of the loss, theft, destruction
or mutilation of this Warrant, and, in the case of loss, theft or destruction,
of any indemnification undertaking by the Holder to the Company in customary
form (but without the obligation to post a bond) and, in the case of mutilation,
upon surrender and cancellation of this Warrant, the Company shall execute and
deliver to the Holder a new Warrant (in accordance with Section 7(d))
representing the right to purchase the Warrant Shares then underlying this
Warrant.

 

(c)     Exchangeable for Multiple Warrants. This Warrant is exchangeable, upon
the surrender hereof by the Holder at the principal office of the Company, for a
new Warrant or Warrants (in accordance with Section 7(d)) representing in the
aggregate the right to purchase the number of Warrant Shares then underlying
this Warrant, and each such new Warrant will represent the right to purchase
such portion of such Warrant Shares as is designated by the Holder at the time
of such surrender.

 

(d)     Issuance of New Warrants. Whenever the Company is required to issue a
new Warrant pursuant to the terms of this Warrant, such new Warrant (i) shall be
of like tenor with this Warrant, (ii) shall represent, as indicated on the face
of such new Warrant, the right to purchase the Warrant Shares then underlying
this Warrant (or in the case of a new Warrant being issued pursuant to Section
7(a) or Section 7(c), the Warrant Shares designated by the Holder which, when
added to the number of shares of Common Stock underlying the other new Warrants
issued in connection with such issuance, does not exceed the number of Warrant
Shares then underlying this Warrant), (iii) shall have an issuance date, as
indicated on the face of such new Warrant which is the same as the Issuance
Date, and (iv) shall have the same rights and conditions as this Warrant.

 

8.     NOTICES. Whenever notice is required to be given under this Warrant,
unless otherwise provided herein, such notice shall be given in writing, (i) if
delivered (a) from within the domestic United States, by first-class registered
or certified airmail, or nationally recognized overnight express courier,
postage prepaid, electronic mail or by facsimile or (b) from outside the United
States, by International Federal Express, electronic mail or facsimile, and (ii)
will be deemed given (A) if delivered by first-class registered or certified
mail domestic, three (3) Business Days after so mailed, (B) if delivered by
nationally recognized overnight carrier, one (1) Business Day after so mailed,
(C) if delivered by International Federal Express, two (2) Business Days after
so mailed, (D) on the date of transmission, if delivered by electronic mail to
each of the email addresses specified in this Section 8 prior to 5:00 p.m. (New
York time) on a Trading Day, (E) the next Trading Day after the date of
transmission, if delivered by electronic mail to each of the email addresses
specified in this Section 8 on a day that is not a Trading Day or later than
5:00 p.m. (New York time) on any Trading Day, and (F) if delivered by facsimile,
upon electronic confirmation of receipt of such facsimile, and will be delivered
and addressed as follows:

 

(i)     if to the Company, to:

 

Gevo, Inc.

345 Inverness Drive South

Building C, Suite 310

Englewood, CO 80112
Attention: Chief Financial Officer and General Counsel

Facsimile:

Email: mwillis@gevo.com and gwilliams@gevo.com

 

and

 

Perkins Coie LLP

1900 Sixteenth Street, Suite 1900

Denver, CO 80129

Attention: Jason Day

Facsimile: (303) 291-2400

Email: jday@perkinscoie.com

 

(ii) if to the Holder, at such address or other contact information delivered by
the Holder to Company or as is on the books and records of the Company.

 

The Company shall provide the Holder with prompt written notice of all actions
taken pursuant to this Warrant (other than the issuance of shares of Common
Stock upon exercise in accordance with the terms hereof), including in
reasonable detail a description of such action and the reason therefor. Without
limiting the generality of the foregoing, the Company will give written notice
to the Holder (i) promptly upon any adjustment of the arithmetic calculation of
the Warrant Shares, setting forth in reasonable detail, and certifying, the
calculation of such adjustment, and (ii) at least fifteen (15) days prior to the
date on which the Company closes its books or takes a record (A) with respect to
any dividend or distribution upon the shares of Common Stock, (B) with respect
to any grants, issuances or sales of any Options, Convertible Securities or
rights to purchase stock, warrants, securities or other property to holders of
shares of Common Stock or (C) for determining rights to vote with respect to any
Fundamental Transaction, dissolution or liquidation; provided in each case that
such information shall be made known to the public prior to or in conjunction
with such notice being provided to the Holder. It is expressly understood and
agreed that the time of exercise specified by the Holder in each Exercise Notice
shall be definitive and may not be disputed or challenged by the Company.

 

                             9.     AMENDMENT AND WAIVER. Except as otherwise
provided herein, the provisions of this Warrant may be amended or waived and the
Company may take any action herein prohibited, or omit to perform any act herein
required to be performed by it, only if the Company has obtained the written
consent of the Holder.

 

                             10.     GOVERNING LAW; JURISDICTION; JURY TRIAL.
This Warrant shall be governed by and construed and enforced in accordance with,
and all questions concerning the construction, validity, interpretation and
performance of this Warrant shall be governed by, the internal laws of the State
of New York, without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of New York or any other jurisdictions)
that would cause the application of the laws of any jurisdictions other than the
State of New York. The Company hereby irrevocably submits to the nonexclusive
jurisdiction of the state and federal courts sitting in The City of New York,
Borough of Manhattan, for the adjudication of any dispute hereunder or in
connection herewith or with any transaction contemplated hereby or discussed
herein, and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is brought
in an inconvenient forum or that the venue of such suit, action or proceeding is
improper. The Company hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to the Company at the address set forth in Section 8(i)
above or such other address as the Company subsequently delivers to the Holder
and agrees that such service shall constitute good and sufficient service of
process and notice thereof. Nothing contained herein shall be deemed to limit in
any way any right to serve process in any manner permitted by law. Nothing
contained herein shall be deemed or operate to preclude the Holder from bringing
suit or taking other legal action against the Company in any other jurisdiction
to collect on the Company’s obligations to the Holder, to realize on any
collateral or any other security for such obligations, or to enforce a judgment
or other court ruling in favor of the Holder. THE COMPANY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS WARRANT OR ANY TRANSACTION CONTEMPLATED HEREBY.

 

                              11.     DISPUTE RESOLUTION. In the case of a
dispute as to the determination of the Weighted Average Price (as defined
herein) or the arithmetic calculation of the Warrant Shares, the Company shall
submit the disputed determinations or arithmetic calculations via facsimile or
electronic mail within two (2) Business Days of receipt of the Exercise Notice
or other event giving rise to such dispute, as the case may be, to the Holder.
If the Holder and the Company are unable to agree upon such determination or
calculation of the Weighted Average Price or the Warrant Shares within three (3)
Business Days of such disputed determination or arithmetic calculation being
submitted to the Holder, then the Company shall, within two (2) Business Days
submit via facsimile or electronic mail (a) the disputed determination of the
Weighted Average Price to an independent, reputable investment bank selected by
the Company and approved by the Holder or (b) the disputed arithmetic
calculation of the Warrant Shares to the Company’s independent, outside
accountant. The Company shall cause at its expense the investment bank or the
accountant, as the case may be, to perform the determinations or calculations
and notify the Company and the Holder of the results no later than ten (10)
Business Days from the time it receives the disputed determinations or
calculations. Such investment bank’s or accountant’s determination or
calculation, as the case may be, shall be binding upon all parties absent
demonstrable error.

 

                              12.     REMEDIES, OTHER OBLIGATIONS, BREACHES AND
INJUNCTIVE RELIEF. The remedies provided in this Warrant shall be cumulative and
in addition to all other remedies available under this Warrant, at law or in
equity (including a decree of specific performance and/or other injunctive
relief), and nothing herein shall limit the right of the Holder to pursue actual
damages for any failure by the Company to comply with the terms of this Warrant.
The Company acknowledges that a breach by it of its obligations hereunder will
cause irreparable harm to the Holder and that the remedy at law for any such
breach may be inadequate. The Company therefore agrees that, in the event of any
such breach or threatened breach, the holder of this Warrant shall be entitled,
in addition to all other available remedies, to an injunction restraining any
breach, without the necessity of showing economic loss and without any bond or
other security being required.

 

 13.     TRANSFER.     This Warrant and the Warrant Shares may be offered for
sale, sold, transferred, pledged or assigned without the consent of the Company.

 

 14.     SEVERABILITY; CONSTRUCTION; HEADINGS.     If any provision of this
Warrant is prohibited by law or otherwise determined to be invalid or
unenforceable by a court of competent jurisdiction, the provision that would
otherwise be prohibited, invalid or unenforceable shall be deemed amended to
apply to the broadest extent that it would be valid and enforceable, and the
invalidity or unenforceability of such provision shall not affect the validity
of the remaining provisions of this Warrant so long as this Warrant as so
modified continues to express, without material change, the original intentions
of the parties as to the subject matter hereof and the prohibited nature,
invalidity or unenforceability of the provision(s) in question does not
substantially impair the respective expectations or reciprocal obligations of
the parties or the practical realization of the benefits that would otherwise be
conferred upon the parties. The parties will endeavor in good faith negotiations
to replace the prohibited, invalid or unenforceable provision(s) with a valid
provision(s), the effect of which comes as close as possible to that of the
prohibited, invalid or unenforceable provision(s). This Warrant shall be deemed
to be jointly drafted by the Company and the Holder and shall not be construed
against any Person as the drafter hereof. The headings of this Warrant are for
convenience of reference and shall not form part of, or affect the
interpretation of, this Warrant.

 

15.     DISCLOSURE. Upon receipt or delivery by the Company of any notice in
accordance with the terms of this Warrant, unless the Company has in good faith
determined that the matters relating to such notice do not constitute material,
nonpublic information relating to the Company or its subsidiaries, the Company
shall contemporaneously with any such receipt or delivery publicly disclose such
material, nonpublic information on a Current Report on Form 8-K or otherwise. In
the event that the Company believes that a notice contains material, nonpublic
information relating to the Company or its subsidiaries, the Company so shall
indicate to such Holder contemporaneously with delivery of such notice, and in
the absence of any such indication, the Holder shall be allowed to presume that
all matters relating to such notice do not constitute material, nonpublic
information relating to the Company or its subsidiaries.

 

                             16.     CERTAIN DEFINITIONS. For purposes of this
Warrant, the following terms shall have the following meanings:

 

(a)     “Affiliate” means, with respect to any Person, any other Person that
directly or indirectly controls, is controlled by, or is under common control
with, such Person, it being understood for purposes of this definition that
“control” of a Person means the power directly or indirectly either to vote 10%
or more of the stock having ordinary voting power for the election of directors
of such Person or direct or cause the direction of the management and policies
of such Person whether by contract or otherwise.

 

(b)     “Attribution Parties” means, collectively, the following Persons and
entities: (i) any investment vehicle, including, any funds, feeder funds or
managed accounts, currently, or from time to time after the Issuance Date,
directly or indirectly managed or advised by the Holder’s investment manager or
any of its Affiliates or principals, (ii) any direct or indirect Affiliates of
the Holder or any of the foregoing, (iii) any Person acting or who could be
deemed to be acting as a Group together with the Holder or any of the foregoing
and (iv) any other Persons whose beneficial ownership of the Company’s Common
Stock would or could be aggregated with the Holder’s and the other Attribution
Parties for purposes of Section 13(d) of the 1934 Act. For clarity, the purpose
of the foregoing is to subject collectively the Holder and all other Attribution
Parties to the Maximum Percentage.

 

(c)      “Black Scholes Value” means the value of this Warrant based on the
Black-Scholes Option Pricing Model obtained from the “OV” function on Bloomberg
determined as of the day immediately following the first public announcement of
the applicable Fundamental Transaction, or, if the Fundamental Transaction is
not publicly announced, the date the Fundamental Transaction is consummated, for
pricing purposes and reflecting (i) a risk-free interest rate corresponding to
the U.S. Treasury rate for a period equal to the remaining term of this Warrant
as of such date of request, (ii) an expected volatility equal to the lesser of
100% and the 100-day volatility obtained from the HVT function on Bloomberg as
of the day immediately following the public announcement of the applicable
Fundamental Transaction, or, if the Fundamental Transaction is not publicly
announced, the date the Fundamental Transaction is consummated, (iii) the
underlying price per share used in such calculation shall be the highest
Weighted Average Price during the five (5) Trading Days prior to the closing of
the Fundamental Transaction, (iv) a zero cost of borrow and (v) a 360 day
annualization factor.

 

(d)     “Bloomberg” means Bloomberg Financial Markets.

 

(e)     “Business Day” means any day other than Saturday, Sunday or other day on
which commercial banks in The City of New York are authorized or required by law
to remain closed.

 

(f)     “Change of Control” means any Fundamental Transaction other than (i) any
reorganization, recapitalization or reclassification of the Common Stock in
which holders of the Company’s voting power immediately prior to such
reorganization, recapitalization or reclassification continue after such
reorganization, recapitalization or reclassification to hold publicly traded
securities and, directly or indirectly, are, in all material respect, the
holders of the voting power of the surviving entity (or entities with the
authority or voting power to elect the members of the board of directors (or
their equivalent if other than a corporation) of such entity or entities) after
such reorganization, recapitalization or reclassification, (ii) pursuant to a
migratory merger effected solely for the purpose of changing the jurisdiction of
incorporation of the Company or (iii) a merger in connection with a bona fide
acquisition by the Company of any Person in which (x) the gross consideration
paid, directly or indirectly, by the Company in such acquisition is not greater
than 20% of the Company’s market capitalization as calculated on the date of the
consummation of such merger and (y) such merger does not contemplate a change to
the identity of a majority of the board of directors of the Company.

 

(g)     “Closing Bid Price” and “Closing Sale Price” means, for any security as
of any date, the last closing bid price and last closing trade price,
respectively, for such security on the Principal Market, as reported by
Bloomberg, or, if the Principal Market begins to operate on an extended hours
basis and does not designate the closing bid price or the closing trade price,
as the case may be, then the last bid price or the last trade price,
respectively, of such security prior to 4:00:00 p.m., New York time, as reported
by Bloomberg, or, if the Principal Market is not the principal securities
exchange or trading market for such security, the last closing bid price or last
trade price, respectively, of such security on the principal securities exchange
or trading market where such security is listed or traded as reported by
Bloomberg, or if the foregoing do not apply, the last closing bid price or last
trade price, respectively, of such security in the over-the-counter market on
the electronic bulletin board for such security as reported by Bloomberg, or, if
no closing bid price or last trade price, respectively, is reported for such
security by Bloomberg, the average of the bid prices, or the ask prices,
respectively, of any market makers for such security as reported in the OTC Link
or “pink sheets” by OTC Markets Group Inc. (formerly Pink OTC Markets Inc.). If
the Closing Bid Price or the Closing Sale Price cannot be calculated for a
security on a particular date on any of the foregoing bases, the Closing Bid
Price or the Closing Sale Price, as the case may be, of such security on such
date shall be the fair market value as mutually determined by the Company and
the Holder. If the Company and the Holder are unable to agree upon the fair
market value of such security, then such dispute shall be resolved pursuant to
Section 11. All such determinations to be appropriately adjusted for any stock
dividend, stock split, stock combination, reclassification or other similar
transaction during the applicable calculation period.

 

(h)     “Common Stock” means (i) the Company’s Common Stock, par value $0.01 per
share, and (ii) any capital stock into which such Common Stock shall have been
changed or any capital stock resulting from a reclassification of such Common
Stock.

 

(i)     “Convertible Securities” means any stock or securities (other than
Options) directly or indirectly convertible into or exercisable or exchangeable
for shares of Common Stock.

 

(j)     “Eligible Market” means The NASDAQ Capital Market, the NYSE MKT LLC, The
NASDAQ Global Select Market, The NASDAQ Global Market or The New York Stock
Exchange, Inc.

 

(k)     “Expiration Date” means the date nine (9) months after the Issuance Date
or, if such date falls on a day other than a Business Day or on which trading
does not take place on the Principal Market (a “Holiday”), the next day that is
not a Holiday;

 

(l)     “Fundamental Transaction” means (A) that the Company shall, directly or
indirectly, including through subsidiaries, Affiliates or otherwise, in one or
more related transactions, (i) consolidate or merge with or into (whether or not
the Company is the surviving corporation) another Subject Entity, or (ii) sell,
assign, transfer, convey or otherwise dispose of all or substantially all of the
properties or assets of the Company or any of its “significant subsidiaries” (as
defined in Rule 1-02 of Regulation S-X) to one or more Subject Entities, or
(iii) make, or allow one or more Subject Entities to make, or allow the Company
to be subject to or have its shares of Common Stock be subject to or party to
one or more Subject Entities making, a purchase, tender or exchange offer that
is accepted by the holders of at least either (x) 50% of the outstanding shares
of Common Stock, (y) 50% of the outstanding shares of Common Stock calculated as
if any shares of Common Stock held by all Subject Entities making or party to,
or Affiliated with any Subject Entities making or party to, such purchase,
tender or exchange offer were not outstanding; or (z) such number of shares of
Common Stock such that all Subject Entities making or party to, or Affiliated
with any Subject Entity making or party to, such purchase, tender or exchange
offer, become collectively the beneficial owners (as defined in Rule 13d-3 under
the 1934 Act) of at least 50% of the outstanding shares of Common Stock, or (iv)
consummate a stock purchase agreement or other business combination (including,
without limitation, a reorganization, recapitalization, spin-off or scheme of
arrangement) with one or more Subject Entities whereby all such Subject
Entities, individually or in the aggregate, acquire, either (x) at least 50% of
the outstanding shares of Common Stock, (y) at least 50% of the outstanding
shares of Common Stock calculated as if any shares of Common Stock held by all
the Subject Entities making or party to, or Affiliated with any Subject Entity
making or party to, such stock purchase agreement or other business combination
were not outstanding; or (z) such number of shares of Common Stock such that the
Subject Entities become collectively the beneficial owners (as defined in Rule
13d-3 under the 1934 Act) of at least 50% of the outstanding shares of Common
Stock, or (v) reorganize, recapitalize or reclassify its shares of Common Stock,
(B) that the Company shall, directly or indirectly, including through
subsidiaries, Affiliates or otherwise, in one or more related transactions,
allow any Subject Entity individually or the Subject Entities in the aggregate
to be or become the “beneficial owner” (as defined in Rule 13d-3 under the 1934
Act), directly or indirectly, whether through acquisition, purchase, assignment,
conveyance, tender, tender offer, exchange, reduction in outstanding shares of
Common Stock, merger, consolidation, business combination, reorganization,
recapitalization, spin-off, scheme of arrangement, reorganization,
recapitalization or reclassification or otherwise in any manner whatsoever, of
either (x) at least 50% of the aggregate ordinary voting power represented by
issued and outstanding shares of Common Stock, (y) at least 50% of the aggregate
ordinary voting power represented by issued and outstanding shares of Common
Stock not held by all such Subject Entities as of the Issuance Date calculated
as if any shares of Common Stock held by all such Subject Entities were not
outstanding, or (z) a percentage of the aggregate ordinary voting power
represented by issued and outstanding shares of Common Stock or other equity
securities of the Company sufficient to allow such Subject Entities to effect a
statutory short form merger or other transaction requiring other stockholders of
the Company to surrender their Common Stock without approval of the stockholders
of the Company or (C) directly or indirectly, including through subsidiaries,
Affiliates or otherwise, in one or more related transactions, the issuance of or
the entering into any other instrument or transaction structured in a manner to
circumvent, or that circumvents, the intent of this definition in which case
this definition shall be construed and implemented in a manner otherwise than in
strict conformity with the terms of this definition to the extent necessary to
correct this definition or any portion of this definition which may be defective
or inconsistent with the intended treatment of such instrument or transaction.

 

(m)     “Group” means a “group” as that term is used in Section 13(d) of the
1934 Act and as defined in Rule 13d-5 thereunder.

 

(n)     “Options” means any rights, warrants or options to subscribe for or
purchase shares of Common Stock or Convertible Securities.

 

(o)     “Parent Entity” of a Person means an entity that, directly or
indirectly, controls the applicable Person, including such entity whose common
stock or equivalent equity security is quoted or listed on an Eligible Market
(or, if so elected by the Holder, any other market, exchange or quotation
system), or, if there is more than one such Person or such entity, the Person or
such entity designated by the Holder or in the absence of such designation, such
Person or entity with the largest public market capitalization as of the date of
consummation of the Fundamental Transaction.

 

(p)     “Person” means an individual, a limited liability company, a
partnership, a joint venture, a corporation, a trust, an unincorporated
organization, any other entity and a government or any department or agency
thereof.

 

(q)     “Principal Market” means the NASDAQ Capital Market, or if the Company’s
Common Stock is not then listed on NASDAQ Capital Market, such exchange or
quotation system on which the Common Stock then primarily trades.

 

(r)     “Required Holders” means the holders of the Warrants representing at
least a majority of the shares of Common Stock underlying the Warrants then
outstanding.

 

(s)     “Standard Settlement Period” means the standard settlement period,
expressed in a number of Trading Days, on the Company’s primary trading market
or quotation system with respect to the Common Stock that is in effect on the
date of receipt of an applicable Exercise Notice.

 

(t)     “Subject Entity” means any Person, Persons or Group or any Affiliate or
associate of any such Person, Persons or Group.

 

(u)     “Successor Entity” means one or more Person or Persons (or, if so
elected by the Holder, the Company or Parent Entity) formed by, resulting from
or surviving any Fundamental Transaction or one or more Person or Persons (or,
if so elected by the Holder, the Company or the Parent Entity) with which such
Fundamental Transaction shall have been entered into.

 

(v)     “Trading Day” means any day on which the Common Stock is traded on the
Principal Market, or, if the Principal Market is not the principal trading
market for the Common Stock, then on the principal securities exchange or
securities market on which the Common Stock is then traded.

 

(w)     “Weighted Average Price” means, for any security as of any date, the
dollar volume-weighted average price for such security on the Principal Market
during the period beginning at 9:30:01 a.m., New York time (or such other time
as the Principal Market publicly announces is the official open of trading), and
ending at 4:00:00 p.m., New York time (or such other time as the Principal
Market publicly announces is the official close of trading), as reported by
Bloomberg through its “Volume at Price” function or, if the foregoing does not
apply, the dollar volume-weighted average price of such security in the
over-the-counter market on the electronic bulletin board for such security
during the period beginning at 9:30:01 a.m., New York time (or such other time
as such market publicly announces is the official open of trading), and ending
at 4:00:00 p.m., New York time (or such other time as such market publicly
announces is the official close of trading), as reported by Bloomberg, or, if no
dollar volume-weighted average price is reported for such security by Bloomberg
for such hours, the average of the highest Closing Bid Price and the lowest
closing ask price of any of the market makers for such security as reported in
the OTC Link or “pink sheets” by OTC Markets Group Inc. (formerly Pink OTC
Markets Inc.). If the Weighted Average Price cannot be calculated for a security
on a particular date on any of the foregoing bases, the Weighted Average Price
of such security on such date shall be the fair market value as mutually
determined by the Company and the Holder. If the Company and the Holder are
unable to agree upon the fair market value of such security, then such dispute
shall be resolved pursuant to Section 11. All such determinations shall be
appropriately adjusted for any stock dividend, stock split, stock combination,
reclassification or other similar transaction during the applicable calculation
period.

 

[Signature Page Follows]

 

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Company has caused this Warrant to Purchase Common Stock
to be duly executed as of the Issuance Date set out above.

 

 

GEVO, INC.

 

 

By:___________________________

Name:      

Title:

 

 

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

 

EXERCISE NOTICE

TO BE EXECUTED BY THE REGISTERED HOLDER TO EXERCISE THIS

PRE-FUNDED WARRANT TO PURCHASE COMMON STOCK

 

GEVO, INC.

The undersigned holder hereby exercises the right to acquire _________________
of the shares of Common Stock (“Warrant Shares”) of Gevo, Inc., a corporation
organized under the laws of Delaware (the “Company”), evidenced by the attached
Pre-Funded Warrant to Purchase Common Stock (the “Warrant”). Capitalized terms
used herein and not otherwise defined shall have the respective meanings set
forth in the Warrant.

 

1. Maximum Percentage Representation. Notwithstanding anything to the contrary
contained herein, this Exercise Notice shall constitute a representation by the
Holder that after giving effect to the exercise provided for in this Exercise
Notice, such Holder (together with the other Attribution Parties) will not have
beneficial ownership (together with the other Attribution Parties) of a number
of shares of Common Stock which exceeds the Maximum Percentage (as defined in
the Warrant) of the total outstanding shares of Common Stock of the Company as
determined pursuant to the provisions of Section 1(d) of the Warrant and
utilizing a Reported Outstanding Share Number equal to                 .

 

4. Delivery of Warrant Shares. The Company shall deliver to the holder
__________ Warrant Shares in accordance with the terms of the Warrant. Delivery
shall be made to Holder, or for its benefit, as follows:

 

☐     Check here if requesting delivery as a certificate to the following name
and to the following address:

 

     

Issue to:

  

 

     

  

 

     

  

 

 

☐     Check here if requesting delivery by Deposit/Withdrawal at Custodian as
follows:

 

     

DTC Participant:

  

 

   

DTC Number:

  

 

   

Account Number:

  

 

 

 

Date: _________________, ______

 

 

   Name of Registered Holder

 

 

By:                         

Name:

Title:

 

 

     Tax ID:                               

 

     Facsimile:                               

 

     Email:                                    

 

 

--------------------------------------------------------------------------------

 

 

ACKNOWLEDGMENT

 

 

The Company hereby acknowledges this Exercise Notice and hereby directs
____________________ to issue the above indicated number of shares of Common
Stock on or prior to the applicable Share Delivery Date.

 

GEVO, INC.

 

 

 

By:________________________________

Name:

Title:

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

EXHIBIT F

 

FORM OF JOINDER AGREEMENT

 

This JOINDER AGREEMENT to the Exchange and Purchase Agreement (the "Joinder
Agreement") is made and entered into as of ___________________ by and among
Gevo, Inc., a Delaware corporation (the "Company"), Whitebox Advisors LLC
("Whitebox"), and the undersigned (the "Joining Party"), and related to that
certain Exchange and Purchase Agreement dated as of January 10, 2020 (as amended
from time to time, the "Purchase Agreement"), by and among the Company, the
guarantors party thereto, the holders named in Schedule I thereto (the
“Holders”) of the Company’s 12.0% Convertible Senior Secured Notes due 2020/21
(the “Existing Notes”), which were issued under that certain Indenture dated as
of January 10, 2020, by and among the Company, Wilmington Savings Fund Society,
FSB, as trustee and as collateral trustee, and the guarantors named therein, as
supplemented, and Whitebox, in its capacity as representative of the Holders
under the Purchase Agreement. Capitalized terms used but not defined herein
shall have the meanings ascribed to them in the Purchase Agreement.

 

WHEREAS, the Joining Party is acquiring the Existing Notes; and

 

WHEREAS, the Joining Party has agreed to become a party to the Purchase
Agreement on the terms set forth herein.

 

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agrees as follows:

 

1.     The Joining Party hereby acknowledges that it has received a copy of the
Purchase Agreement and all other documents it deems fit to enter into this
Joinder Agreement, and acknowledges and agrees to (i) join and become a party to
the Purchase Agreement as indicated by its signature below, (ii) be bound by all
covenants, agreements, representations, warranties, indemnities and
acknowledgements attributable to the “Holder” as if the Joining Party was a
party thereto as of the date of the Purchase Agreement; (iii) perform all
obligations and duties required and be entitled to all of the benefits of a
“Holder” pursuant to the Purchase Agreement and (iv) be deemed a “Holder” under
the Purchase Agreement.

 

2.     Notwithstanding anything herein to the contrary, the Joining Party shall
not be considered a “Holder” for purposes of, and shall have no right to
participate in, any purchase of Option Notes pursuant to Section 1.3 of the
Purchase Agreement (the “Additional Purchase”), and any rights, obligations,
covenants, representations or warranties of any party to the Purchase Agreement
in connection with such Additional Purchase shall not apply to the Joining
Party.

 

3.     The Joining Party hereby represents and warrants to the Company that it
has all the requisite [corporate] power and authority to execute, deliver and
perform such Joining Party's obligations under this Joinder Agreement.

 

4.     This Joinder Agreement shall be binding upon and shall inure to the
benefit of, and be enforceable by, the parties to the Purchase Agreement and the
Joining Party and their respective heirs, representatives, successors and
assigns.

 

5.     This Joinder Agreement may be signed in one or more counterparts (which
may be delivered in original form or in electronic format), each of which shall
constitute an original when so executed and delivered and all of which together
shall constitute one and the same agreement.

 

6.     No amendment or waiver of any provision of this Joinder Agreement, nor
any consent or approval to any departure therefrom, shall in any event be
effective unless the same shall be in writing signed by the Company, the
Representative and the holders of a majority of the aggregate amount of the
Notes outstanding.

 

7.     The validity and interpretations of this Joinder Agreement, and the terms
and conditions set forth herein, shall be governed by and construed in
accordance with the laws of the State of New York.

 

 

 

 

 

 

[Signatures on Next Page]

 

 

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, the undersigned has executed and delivered this Joinder
Agreement as of the date written below.

 

 

Date:                     

 

JOINING PARTY:

 

COMPANY PARTIES:

 

Print Name:

 

 

 

Signature:

 

Address:

 

 

Telephone:

Facsimile:

E-mail:

 

 

Aggregate Principal Amount of Existing Notes Held by Such Joining Party:

 

 

 

 

Acknowledged and accepted:

 

GEVO, INC.

 

By:

Name:

Title

 

GEVO DEVELOPMENT, LLC

 

By:

Name:

Title

 

AGRI-ENERGY, LLC

 

By:

Name:

Title

 

 

 

WHITEBOX:

 

Acknowledged and accepted:

   

[_______________]

 

By:

Name:

Title

 

 

 